

EV RENTAL CARS, LLC
a California limited liability company



UNSECURED CONVERTIBLE PROMISSORY NOTE


$________________
______________, 2008
 
Los Angeles, California



EV RENTAL CARS, LLC, a California limited liability company (the “Issuer”),
hereby promises to pay to _____________________________ (the “Payee”), at
_____________________________, or such other place as the Payee shall direct in
writing, the principal sum of ________________________ Dollars
($______________), plus accrued interest thereon at the rate of ten percent
(10%) per annum from the date that the funds are advanced or paid to Issuer,
payable in lawful money of the United States of America. If the minimum
principal amount of Notes is sold, then at the closing of the currently
proposed reorganization between the Issuer and IMMS, Inc., a Nevada corporation
(“IMMS”), as described in the Term Sheet dated March 6, 2008, attached hereto as
Exhibit “A,” this Note shall automatically convert into the Units of IMMS as
described in the Term Sheet and this Note shall be null and void. The Payee
acknowledges that IMMS is not a party to the this Note or the Term Sheet, that
IMMS is not making any representations or warranties concerning this Note or the
Term Sheet and that all Units of IMMS securities due the Payee will be duly
authorized, issued and delivered by the new directors and executive officers of
IMMS, who are the current managing member and other principals of the Issuer.


The principal and all unpaid interest on this Note shall be due and payable on
October 31, 2008, in one installment of principal plus interest. Payments will
first be applied to accrued and unpaid interest on this Note, and thereafter on
the unpaid principal amount hereof. This Note may be prepaid at any time in
whole or in part without penalty. All references to Dollars herein are to lawful
currency of the United States of America.


In any action at law or in equity to enforce or construe any provisions or
rights under this Note, the unsuccessful party or parties to such litigation, as
determined by a court pursuant to a final offer, judgment or decree, shall pay
to the successful party or parties all costs, expenses and reasonable attorneys'
fees incurred by such successful party.


This Note shall be construed in accordance with and be governed by the law of
the State of California. Executed as of the date first written above.


(Remainder of Page Left Intentionally Blank – Signature Page Follows)
 

--------------------------------------------------------------------------------




Signature Page to Unsecured Promissory Note

EV RENTAL CARS, LLC
a California limited liability company
   
By:
 
 
Jeff Pink
 
Manager
   
Addresses for notices:
   
EV Rental Cars, LLC
5500 West Century Boulevard
Los Angeles, California 90045

 
2

--------------------------------------------------------------------------------


 
EXHIBIT A TO UNSECURED CONVERTIBLE PROMISSORY NOTE
 
EV RENTAL CARS, LLC
 
a California limited liability company
 
TERM SHEET
 
March 6, 2008
 
A Minimum of $500,000 and a Maximum of $2,000,000 of
 
Unsecured Convertible Promissory Notes Automatically Convertible into
 
A Minimum of $500,000 and a Maximum of $2,000,000 of Units of IMMS, Inc.
 
Consisting of Convertible Debentures and Common Stock Purchase Warrants
 
The following term sheet (the “Term Sheet”) sets forth certain information
concerning EV Rental Cars, LLC, a California limited liability company (“EV”),
which has entered into a Letter of Intent to be reorganized with IMMS, Inc., a
Nevada corporation (“IMMS”), including, but not limited to, the terms of this
private placement (the “Offering”) to accredited investors only pursuant to
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”):
 
THE SECURITIES OFFERED PURSUANT TO THE SUBSCRIPTION AGREEMENT AND INVESTOR
QUESTIONNAIRE, A COPY OF WHICH IS ATTACHED HERETO (THE “SUBSCRIPTION AGREEMENT”)
HAVE NOT BEEN REGISTERED WITH OR APPROVED BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, NOR HAS SUCH COMMISSION OR ANY STATE SECURITIES BUREAU,
COMMISSION OR OTHER REGULATORY AUTHORITY PASSED UPON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THIS TERM SHEET AND THE EXHIBITS
ATTACHED HERETO. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
ARE SPECULATIVE SECURITIES.
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
TERM SHEET AND THE EXHIBITS ATTACHED HERETO. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.
 
1

--------------------------------------------------------------------------------


 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
ISSUER
EV Rental Cars, LLC, a California limited liability company.
 
 
 
Pursuant to a Letter of Intent dated March __ , 2008, EV is contemplating a
reorganization whereby a wholly-owned subsidiary of IMMS would be merged with
and into EV, with EV being the surviving entity and becoming a wholly-owned
subsidiary of IMMS (the “Proposed Reorganization”). It is intended that IMMS
will change its name EV Rental Cars, Inc. shortly after the closing of the
Proposed Reorganization. The goal of EV after the closing of the Proposed
Reorganization is to achieve a national presence in the car rental industry by
renting only hybrid electric and low-emissions vehicles to the public.
 
 
 
EV has delivered to the Purchaser concurrently with this Term Sheet:
 
(i) the Subscription Agreement, attached as Exhibit A,
 
(ii) the form of Convertible Debenture of IMMS that will evidence and govern the
Debentures, attached as Exhibit B,
 
(iii) the form of Common Stock Purchase Warrant of IMMS, attached as Exhibit C,
 
(iv) a Use of Proceeds for the proceeds to be raised from this Offering,
attached as Exhibit D,
 
(v) the Letter of Intent dated March __ , 2008 for the Proposed Reorganization
of EV and IMMS, attached as Exhibit E,
 
(vi) a list of Risk Factors relating to this Offering, attached as Exhibit F,
 
(vii) a copy of the Security Offering Escrow Agreement, attached as Exhibit G,


2

--------------------------------------------------------------------------------




 
(viii) a Registration Rights Agreement, attached as Exhibit H, and
 
(ix) the form of Unsecured Convertible Promissory Note of EV, attached hereto as
Exhibit I, which will automatically be converted into Units of IMMS upon the
closing of the Proposed Reorganization.
 
 
 
The Purchaser may obtain a copy of the EV business plan by making a written
request to the EV corporate office located at 5500 West Century Boulevard, Los
Angeles, California 90045, Attention: Jeffrey Pink. Only upon receipt of such
written request will EV provide Purchaser with a copy of the EV business plan.
 
 
 
The Purchaser acknowledges that an investment in the Notes (and upon the closing
of the Proposed Reorganization, the Units) is extremely speculative and that
there is a substantial likelihood that the investor will lose his or her entire
investment.
 
 
SECURITIES OFFERED
EV is hereby offering a minimum of $500,000 and a maximum of $2,000,000 of
Unsecured Convertible Promissory Notes (the “Notes”). The Notes will accrue
interest at a rate of 10% per annum and all principal and unpaid interest will
be due and payable in one installment on October 31, 2008.
 
 
 
If the minimum principal amount of Notes have been sold, then at the closing of
the Proposed Reorganization the Notes will automatically convert into a minimum
of $500,000 and a maximum of $2,000,000 of Units of IMMS securities, and the
Notes will be null and void.
 
 
 
The Units of IMMS will consist of the following IMMS securities: (i) convertible
debentures (the “Debentures”), and (ii) common stock purchase warrants (the
“Warrants,” and together with the Debentures, the “Units”) of IMMS. At the
closing of the Proposed Reorganization, the principal amount of the Notes will
automatically convert into an equivalent principal amount of Units. The minimum
principal amount of the Notes will be $100,000, which will automatically convert
into two (2) Units at $50,000 per Unit for an aggregate minimum of $100,000 of
Units, provided that EV may accept less than the minimum amount in EV’s sole and
absolute discretion.


3

--------------------------------------------------------------------------------


 
 
For every dollar of principal of Units, Purchasers will receive a Debenture of
an equivalent principal amount. Purchasers will also receive a Warrant to
purchase one share of IMMS common stock for every two (2) dollars of principal
of Units. Based on the minimum and maximum value of the Units, the total
contemplated Warrants will be a minimum of 250,000 Warrants or a maximum of
1,000,000 Warrants.
 
 
 
The Debentures will accrue interest at 10% per annum, which may be paid, at the
option of IMMS, in cash or in shares of common stock. The value of the IMMS
common stock for purposes of determining the number of shares issuable as an
interest payment will be based on the Conversion Price (as defined below) of the
Debenture on the business day immediately preceding the interest payment date.
 
 
 
The Debentures will be due and payable in one installment on the earlier to
occur of: (i) six (6) months following the date of the closing of the Proposed
Reorganization, or (ii) October 31, 2008 (the “Maturity Date”). IMMS may prepay
the Debentures at any time prior to the Maturity Date, in whole or in part, on
15 days prior written notice, provided IMMS must pay a 20% premium on the
outstanding principal amount.
 
 
 
IMMS will have 15 days from the Maturity Date to pay the outstanding principal
amount of the Debenture, together with all accrued and unpaid interest. If IMMS
fails to make such payment, the principal amount of the Debenture will increase
by an additional 50% and the term of the Debenture will automatically be
extended for an additional 6 months from the original Maturity Date (the
“Extension Period”). During the Extension Period, the conversion rights and
interest rate will remain the same at the new principal amount. Any attempted
prepayment of the Debenture by IMMS during the Extension Period, except as
mentioned below, will not be subject to the 20% premium referenced above.


4

--------------------------------------------------------------------------------


 
 
If IMMS closes an equity financing, including debt convertible into equity (the
“Next Equity Financing”), on or before the Maturity Date (including as such
Maturity Date is extended hereunder), the principal amount of the Debentures,
plus all accrued and unpaid interest, will automatically convert into the
securities sold in the Next Equity Financing. The conversion price will be equal
to 50% of the price per equity security at which IMMS’s equity securities are
sold in such Next Equity Financing.
 
 
 
At any time prior to or after the Maturity Date, the Purchaser may voluntarily
convert the Debentures into shares of common stock of IMMS, provided that the
Purchaser gives IMMS at least three (3) business days written notice. The number
of shares into which the Debentures may be converted will be determined by
dividing the aggregate principal amount plus all accrued interest by the
Conversion Price (as defined below) in effect at the time of such conversion.
The Conversion Price will be the lower of $1.50 per share or the fair market
value of the IMMS common stock on the date immediately preceding the date of
receipt by IMMS of the Purchaser’s conversion notice. IMMS has the right, prior
to the expiration of the 3 day written notice period, to prepay any Debentures
with respect to any amount which shall be the subject of an attempted
conversion, provided that IMMS must pay a 20% premium on the outstanding
principal amount.
 
 
 
Each Warrant will entitle the Purchaser to purchase one share of common stock of
IMMS. The Warrants will be exercisable for a term of 5 years from the date of
issuance. The exercise price of the Warrants will be $0.75. The underlying
shares to the Warrants will have piggyback registration rights.


5

--------------------------------------------------------------------------------


 
 
The Warrants will carry a cashless exchange provision. The Purchaser cannot
effect any exercise of the Warrants prior to 6 months from the date of issuance.
The Purchaser cannot effect any “net” exercise of the Warrants prior to 9 months
from the date of issuance. The Purchaser cannot effect any “net” exercise of the
Warrants at any time if on the date of exercise the resale of the underlying
shares by Purchaser has been registered under the Securities Act pursuant to an
effective registration statement.
 
 
 
IMMS, at its election, may force the Warrants to be exercised if: (i) there is
an effective registration statement that registers the underlying shares, (ii)
the average market price of the IMMS common stock over a 30 day period is
trading at a 100% premium to the exercise price of the Warrants, and (iii) the
average trading volume on a daily basis during the same 30 day period is equal
to or greater than 15% of the total amount of Warrants being forced to exercise.
In any event, only 25% of the total outstanding Warrants can be forced to
convert in any 30 day period.
 
 
COLLATERAL
If EV’s lenders agree to allow junior liens to be created in EV’s assets, the
Notes and Debentures will be secured by all available assets of EV and
subordinated to any senior encumbrances in place.
 
 
USE OF PROCEEDS
The net proceeds of this Offering will be used by EV in the manner set forth in
the Use of Proceeds attached as Exhibit D.
 
 
OFFERING PERIOD/ESCROW
The escrow will remain open until the earliest to occur of five o'clock P.M.,
pacific standard time, on May 31, 2008 (provided that EV may extend the Closing
Date by written instruction to Escrow Holder), or the closing of the Proposed
Reorganization (the “Closing Date”). In no event will the Closing Date be
extended to a date later than May 31, 2008. No closing of this Offering will
occur until the minimum principal amount of Notes have been sold. Note proceeds
will be held in escrow until the minimum principal amount of Notes have been
sold, pursuant to the Escrow Agreement. The escrow account will be with City
National Bank (the “Escrow Holder”), located at 555 So. Flower St., 12th Floor,
Los Angeles, CA 90071. All fees owed to the Escrow Holder will be payable by EV.


6

--------------------------------------------------------------------------------


 
 
With respect to the initial $500,000 of gross proceeds from the Offering, in the
event sales of Notes sufficient to complete the minimum of $500,000 do not occur
by May 20, 2008, all proceeds will be returned to the Purchaser, with interest,
if any. If EV receives and accepts subscriptions for gross proceeds of at least
$500,000 on or before May 20, 2008, EV may close on this Offering for the amount
of $500,000 whether or not the Proposed Reorganization has closed. Any gross
proceeds for subscriptions in excess of $500,000 will be held in escrow subject
to the following paragraph. 
 
 
 
With respect to any gross proceeds in excess of $500,000 from the Offering, in
the event (i) sales of Notes of at least $1,000,000 of gross proceeds (including
the initial $500,000 of gross proceeds) do not occur, and (ii) the Proposed
Reorganization does not close by May 31, 2008, all such gross proceeds in excess
of $500,000 proceeds will be returned to the Purchaser, with interest, if any.
If EV receives and accepts subscriptions for gross proceeds of at least
$1,000,000 of gross proceeds (including the initial $500,000 of gross proceeds)
on or before May 20, 2008, EV may close on this Offering for the amount then
held in escrow only in connection with the closing of the Proposed
Reorganization.
 
 
PLACEMENT AGENT
Kingsdale Capital Markets (USA) Inc., an investment dealer and a member of the
Financial Industry Regulatory Authority (“FINRA”) will act as the placement
agent for this Offering (the “Placement Agent”). As a fee, EV will pay the
Placement Agent a commission equal to 10% of the total Debentures sold and a
number of Warrants equal to 10% of the total principal dollar amount of
Debentures sold on the same terms and conditions as the Warrants deliverable to
Purchasers pursuant to the terms hereof (the “Placement Fee”). Any amount of
capital raised by an authorized member of EV will not be subject to the
Placement Fee.

 
7

--------------------------------------------------------------------------------


 
ADVISOR
Kingsdale International Corp. will act as the advisor for this Offering (the
“Advisor”).

 
Purchasers of the Notes should complete and deliver the Subscription Agreement
and deliver amounts for the Notes to the Escrow Holder in the manner prescribed
in the Subscription Agreement. EV make accept or reject subscriptions, in part
or in whole, and for any reason in its sole and absolute discretion.
 
In the event there shall be any inconsistencies between this Term Sheet and the
Subscription Agreement, the terms of the Subscription Agreement shall govern.
 
Dated: March 6, 2008
EV RENTAL CARS, LLC
 
a California limited liability company


8

--------------------------------------------------------------------------------


 
SUBSCRIPTION AGREEMENT AND
INVESTOR QUESTIONNAIRE
 
EV RENTAL CARS, LLC
a California limited liability company
 
Please carefully read all instructions and the terms and conditions of your Term
Sheet, dated March 6, 2008, of EV Rental Cars, LLC, a California limited
liability company (“EV”), including any Supplement(s) and/or Exhibits attached
thereto (collectively, the “Term Sheet”), before filling out this Subscription
Agreement and Investor Questionnaire (the “Subscription Agreement”).
Furthermore, please review the Subscription Supplement (the “Subscription
Supplement”) which is attached as Exhibit A to this Subscription Agreement, the
terms of which are incorporated by reference into and made a part of this
Subscription Agreement. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Term Sheet.
 
þ
When Subscription Agreement is complete, mail
or wire your investment to:

 
All documents and checks (no wires)
should be sent to:
 
All wires should be sent to:
Kingsdale Capital Markets (USA) Inc.
The Exchange Tower
130 King Street West
Suite 2950
Toronto, Ontario Canada M5X 1C7
Attn: Robert Carbonaro, President
Tel: (877) 373-6007
City National Bank
555 South Flower Street
12th Floor
Los Angeles, California 90071
ABA Routing Number: 122 016 066
C/O City National Investments #101281469
(SWIFT#CINAUS6L - for foreign wires)
Attn: Sue Behning
For Credit to the account of :
Account Name: EV Rental Cars, LLC
Account No.: ESC08622



Make checks payable to:
“City National Bank – EV Rental Cars, LLC.”
 

--------------------------------------------------------------------------------


 
I. ACCOUNT REGISTRATION — CHECK ONE

 
¨ Individual Account
 
o Joint Registration
(check one below)
 
o Pension or
Profit
Sharing
 
o Corporation,
Partnership, Trust,
Association or Other
Entity
 
 
 
o Joint Tenants with Right
of Survivorship
 
o Tenants in Common
 
o Tenants by Entirety
 
o Community Property
 
o IRA
 
 
 

 
 
 
 
 
o
 
o
 
o
 
 
PLEASE PUT A CHECK NEXT TO THE SOCIAL SECURITY. NO. OR TAX I.D. NO. RESPONSIBLE
FOR TAXES. WE WILL USE THIS NUMBER IN ANY TAX REPORTS WE MAKE WITH THE IRS
RELATED TO THE INVESTOR.
 
Name of APPLICANT, CUSTODIAN, CORPORATION, TRUST or BENEFICIARY
 
 
 
Soc. Sec. or Tax I.D.#
 
 
 
Name of JOINT TENANT or TRUSTEE (if applicable)
 
 
 
Soc. Sec. or Tax I.D.#
 
and
 
Name of ADDITIONAL TRUSTEE (if applicable)
 
 
 
Soc. Sec. or Tax I.D.#
 

 
2

--------------------------------------------------------------------------------


 
II. SUBSCRIPTION


࿇ I (we) subscribe for me (us) and purchase Unsecured Convertible Promissory
Notes (the “Notes”) of EV, which upon the Closing of the minimum principal
amount of Notes and the closing of the Proposed Reorganization of EV with IMMS,
Inc., a Nevada corporation (“IMMS”) shall automatically convert into Units of
IMMS securities consisting of the equivalent dollar principal amount of
Convertible Debentures and a number of Common Stock Purchase Warrants, based on
one Common Stock Purchase Warrant for each $2.00 principal amount of Convertible
Debentures received hereunder (collectively, the “Units” or “Securities”), in
the manner described in the Term Sheet:


A. $_________________ Investment Amount in Cash.


B. $_________________ Investment Amount in Cancellation of Bona Fide
Indebtedness


TOTAL SUBSCRIPTION (Add Items A-B above in the space below)


$_________________ Investment Amount
 
3

--------------------------------------------------------------------------------




MAILING ADDRESS



 
Name

 

 
Name of Company (if applicable)

 

   
Street Address
Suite/Apartment Number               

 

         
-
 
City
 
State
 
Zip Code
 




         
Phone Number (with Area Code)
 
Facsimile Number
 
E-mail address

 
The above address is my to: ____ Residence Address ____ Business Address ____
 
III. ALTERNATIVE DISTRIBUTION INFORMATION



To direct distributions to a party other than the registered owner, complete the
information below:
 
Name of Firm (Bank, Brokerage or Custodian):
______________________________________________________________
 
Account Name:
_______________________________________________________________________________________
 
Account Number:
_____________________________________________________________________________________
 
Address:
_____________________________________________________________________________________________
 
City, State, Zip:
_______________________________________________________________________________________
 
IV. SUBSCRIPTION AGREEMENT

 
You as an individual or you on behalf of the subscribing entity are being asked
to complete this Subscription Agreement so a determination can be made as to
whether or not you (it) are qualified to purchase Securities under applicable
federal and state securities laws.
 
Your answers to the questions contained herein must be true and correct in all
respects, and a false representation by you may constitute a violation of law
for which a claim for damages may otherwise be made against you.
 
Your answers will be kept strictly confidential; however, by signing this
Subscription Agreement, you will be authorizing EV to present a completed copy
of this Subscription Agreement to such parties as it may deem appropriate in
order to make certain that the offer and sale of the Securities will not result
in a violation of the Securities Act of 1933, as amended (the “Securities Act”),
or of the securities laws of any state.
 
4

--------------------------------------------------------------------------------


 
This Subscription Agreement does not constitute an offer to sell or a
solicitation of an offer to buy the Securities, or any other security.
 
You hereby confirm that EV has full right in its sole discretion to accept or
reject your subscription, provided that, if EV decides to reject such
subscription, EV must do so promptly and in writing. In the case of rejection,
any cash payments and copies of all executed subscription documents will be
promptly returned to you (with interest, if any). In the case of acceptance,
ownership of the number of Securities being purchased hereby will pass to you
upon issuance of the Securities subscribed for.
 
All questions must be answered. If the appropriate answer is “None” or “Not
Applicable,” please so state. Please print or type your answers to all questions
and attach additional sheets if necessary to complete your answers to any item.
Please initial any correction.
 
INDIVIDUAL SUBSCRIBERS:
 
If the Securities subscribed for are to be owned by more than one person, you
and the other co-subscriber must each complete a separate Subscription Agreement
(except if the co-subscriber is your spouse and Statement 1, 2 or 3 of Part A
under Section V below has been checked) and sign the signature page hereto. If
your spouse is a co-subscriber, you must indicate his or her name and social
security number.
 
CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES, PENSION PLANS AND
TRUSTS:
 
The information requested herein relates to the subscribing entity and not to
you personally (unless otherwise determined in the ACCREDITED INVESTOR STATUS
section).
  

V. ACCREDITED INVESTOR STATUS

 
A. INDIVIDUAL ACCOUNTS
 
I certify that I am an “accredited investor” because:
 
1.        _______ I had an individual income of more than $200,000 in each of
the two most recent calendar years, and I reasonably expect to have an
individual income in excess of $200,000 in the current calendar year.(1)
 
2.        _______ My spouse and I had a joint income in excess of $300,000 in
each of the two most recent calendar years, and we reasonably expect to have a
joint income in excess of $300,000 in the current calendar year.(1)
 
3.        _______ I have an individual net worth, or my spouse and I have a
joint net worth, in excess of $1,000,000.(2)
 
_____________

 
(1)
To calculate “income” for purposes herein, please use adjusted gross income as
reported on the relevant federal tax return.

 

 
(2)
For purposes of this question, you may include your spouse's net worth and may
include the fair market value of your home and personal property.

 
5

--------------------------------------------------------------------------------


 
B. CORPORATIONS, PARTNERSHIPS, LIMITED LIABILITY COMPANIES EMPLOYEE BENEFIT
PLANS OR IRAS
 
1. Has the subscribing entity been formed for the specific purpose of investing
in the Securities?
 

 
¨
Yes
¨
No

 
If your answer to question 1 is “No” CHECK whichever of the following statements
(a-e) is applicable to the subscribing entity. If your answer to question 1 is
“Yes” the subscribing entity must be able to certify to statement (2) below in
order to qualify as an “accredited investor.”


The undersigned entity certifies that it is an “accredited investor” because it
is:
 

 
a.
______ an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment advisor; or

 

 
b.
______ an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or

 

 
c.
______ a corporation, partnership, limited liability company or employee benefit
plan and each of its shareholders, partners or beneficiaries meet at least one
of the conditions described above under INDIVIDUAL ACCOUNTS. Please also CHECK
the appropriate space in that section, and provide completed and signed
subscription agreements for each such individual; or

 

 
d.
______ a self-directed employee benefit plan and the investment decision is made
solely by a person that meets at least one of the conditions described above
under INDIVIDUAL ACCOUNTS; or

 

 
e.
______ a corporation, a Massachusetts or similar business trust, or a
partnership which has total assets in excess of $5,000,000.

 
2. If the answer to question 1 above is “Yes,” please certify that the statement
below is true and correct:
 

 
_____
The undersigned entity certifies that it is an accredited investor because each
of its shareholders, partners, members or beneficiaries meets at least one of
the conditions described above under INDIVIDUAL ACCOUNTS. Please also CHECK the
appropriate space in that section and provide completed and signed subscription
agreements for each such individual.

 
C. TRUST ACCOUNTS
1. Has the subscribing entity been formed for the specific purpose of investing
in the Securities?

 

 
¨
Yes
¨
No

 
If your answer to question 1 is “No” CHECK whichever of the following statements
(a-c) is applicable to the subscribing entity. If your answer to question 1 is
“Yes” the subscribing entity must be able to certify to the statement (c) below
in order to qualify as an “accredited investor.”
 
The undersigned trustee certifies that the trust is an “accredited investor”
because:
 

 
a.
______ the trust has total assets in excess of $5,000,000 and the investment
decision has been made by a “sophisticated person” (i.e., the person whose
investment experience is detailed in Section IX below has such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the merits and risks of an investment in the Securities); or

 

 
b.
______ the trustee making the investment decision on its behalf is a bank (as
defined in Section 3(a)(2) of the Securities Act), a savings and loan
association or other institution (as defined in Section 3(a)(5)(A) of the
Securities Act), acting in its fiduciary capacity; or

 

 
c.
______ the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) meets at least one of the
conditions described above under INDIVIDUAL ACCOUNTS. Please also CHECK the
appropriate space in that section and provide completed and signed subscription
agreements for each such individual.

 
6

--------------------------------------------------------------------------------


 
VI. BACKGROUND AND INVESTMENT EXPERIENCE 

 
The following information is to be provided by the individual making the
investment decision or the person acting on behalf of the corporation,
partnership, individual retirement account, employee benefit plan or trust.
 
A. Business or professional education (school, dates of attendance, degrees):
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
B. Details of any training or experience in financial, business or tax matters
not disclosed in Item A immediately above:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
C. Please indicate the frequency of your investment in restricted (non-traded)
securities:
 

 
¨
Often
¨
Occasionally
¨
Seldom
¨
Never

 
D. Please state the appropriate number and total dollar amount of the following
types of investments in which you have participated:
 
1. Restricted (non-traded) stock or notes:


Number: ______
Amount Invested: _____________

 
2. Private placements of securities sold in reliance upon non-public offering
exemption from registration under the Securities Act of 1933, as amended:
 
Number: ______
Amount Invested: _____________

 
E. Please INITIAL (i.e., DO NOT CHECK) the appropriate alternative:
 
______ ALTERNATIVE ONE: I have such knowledge and experience in financial and
business matters and in private placement investments in particular that I am
capable of protecting my interests in connection with the purchase of the
Securities and evaluating the merits and risks of an investment in the
Securities and do not desire to use a professional advisor in connection with
protecting my interests and evaluating such merits and risks. I understand,
however, that EV may request that I use a professional advisor.
 
______ ALTERNATIVE TWO: I intend to use the services of a professional
advisor(s) in connection with protecting my interests in connection with the
purchase of the Securities and evaluating the merits and risks of an investment
in Securities and hereby appoint such person(s) to act as my Purchaser
Representative(s) in connection with my proposed purchase of Securities. (Your
NASD registered representative cannot act as your Purchaser Representative.
Please contact your registered representative for further instructions.)
 
Name of Professional Advisor if Alternative Two chosen:


  
 
Telephone Number:
  

 
7

--------------------------------------------------------------------------------


 
VII. REPRESENTATIONS, WARRANTIES, COVENANTS AND CERTIFICATIONS

 
A. Representations, Warranties, Covenants and Certifications of the Purchaser:
The undersigned represents, warrants, covenants and certifies to EV, as follows:
 
1. The undersigned certifies that the information contained herein above is
complete and accurate and may be relied on by EV. The undersigned will notify EV
promptly of any material change in any of such information.
 
2. Under penalties of perjury, the undersigned certifies that (i) my taxpayer
identification number shown in this Subscription Agreement is correct and (ii) I
am not subject to backup withholding because (1) I have not been notified that I
am subject to backup withholding as a result of a failure to report all interest
and dividends or (2) the Internal Revenue Service has notified me that I am no
longer subject to backup withholding. (If you have been notified that you are
subject to backup withholding and the Internal Revenue Service has not advised
you that backup withholding has been terminated, strike out item (ii)).
 
3. The undersigned agrees to indemnify and hold harmless EV, IMMS and their
officers, directors and agents against all loss, liability, costs and expenses
(including reasonable attorneys' fees) arising as a result of any
misrepresentation made by me in this Subscription Agreement, my breach of this
Subscription Agreement or my transfer of the Securities in violation of federal
and/or state securities laws.
 
4. The undersigned agrees that the representations, certifications and
agreements set forth in this Subscription Agreement shall survive the purchase
and delivery of the Securities.
 
5. The undersigned acknowledges that City National Bank is acting solely as
Escrow Holder in connection with this Offering of the Units and makes no
recommendation with respect thereto. City National Bank has made no
investigation regarding this Offering, EV, IMMS, their officers or directors or
any other person or entity involved in this Offering.
 
6. The undersigned (i) has reviewed all documents, records and books the
undersigned has requested pertaining to EV, (ii) has had an opportunity to ask
questions of, and receive answers from, EV or persons acting on EV’s behalf
concerning the terms and conditions of this investment, (iii) has received no
oral representations or warranties on which the undersigned has relied in
connection with this investment, (iv) is unaware of, and is in no way relying
on, any form of general solicitation or general advertising within the meaning
of Section 502 of Regulation D in connection with the offer and sale of the
Securities, and (v) has received, and is relying on in making this investment,
no representations or warranties other than those set forth in this Subscription
Agreement.
 
7. The undersigned acknowledges that the Securities have not been registered
under the Securities Act or any state securities laws and are instead being
offered and sold in reliance on federal and state exemptions for private
offerings. The Securities for which the undersigned hereby subscribes are being
acquired solely for the undersigned’s own account, for investment and not with a
view to or for the resale, distribution, subdivision or fractionalization
thereof, and the undersigned has no plans to enter into, and has not entered
into, any contract, undertaking, agreement or arrangement to such end. The
undersigned has adequate means of providing for current needs and personal
contingencies and would have no need for the liquidity of this intended
investment in EV. In order to induce EV to issue to the undersigned the
Securities hereby subscribed for, it is agreed that EV will have no obligation
to recognize the ownership, beneficial or otherwise, of such Securities or any
security comprising a part thereof by anyone but the undersigned. No federal or
state agency has passed upon the Securities or made any finding or determination
as to the fairness of this transaction. The undersigned will not attempt to
sell, transfer, assign, pledge or otherwise dispose of all or any portion of the
Securities in the absence of either an effective registration statement or an
opinion of securities counsel satisfactory in form and substance, and acceptable
to EV and its counsel, that such proposed sale, transfer, assignment, pledge or
other disposition would not be in violation of the Securities Act.
 
8. The undersigned acknowledges and is aware that the undersigned’s investment
in EV is speculative, and may be lost in its entirety; any forecasts, plans or
budgets of EV provided to the undersigned are for illustration purposes only and
no assurance is given that actual results will correspond with the results
contemplated therein; such forecasts are based on the estimates and assumptions
of EV that may prove to be wrong; and the actual results of operations and the
financial consequences to the undersigned may vary materially and adversely from
those projected.

8

--------------------------------------------------------------------------------



9. The undersigned is aware that:
 
a. EV is not making or giving any representations, warranties or opinions with
respect to the United States federal income tax consequences or other tax
consequences in any jurisdiction associated with ownership of Securities.
Accordingly, the undersigned should consult its own tax advisors about the
federal, state, local and foreign tax consequences of purchasing, owning and
disposing of Securities.
 
c. Unless EV waives in writing the application of this clause with respect to
such assignment or transfer (which EV may refuse to do in its absolute
discretion), the undersigned may not assign or transfer (whether by operation of
law or otherwise) the Securities to a person or entity which would be an ERISA
Investor or a Government Pension Investor. “ERISA Investor” means a person or
entity that is an “employee benefit plan” within the meaning of, and subject to,
the provisions of the Employee Retirement Income Security Act of 1974 or which
is a trust or other fund under such employee benefit plan. “Government Pension
Investor” means an association or group of employees or former employees of any
unit of U.S. federal, state or local government or which is a trust or other
entity that represents the interests of such government employees in respect of
any retirement, pension or similar fund for the benefit of such government
employees and is subject to laws, regulations, orders or other provisions of law
regulating investments by or activities of any such fund. Any transfer or
purported transfer of the Securities in violation of this Subscription Agreement
shall be voidable by EV. EV may instruct any transfer agent for EV to place such
stop transfer orders as may be required on the transfer books of EV in order to
ensure compliance with the provisions of this Subscription Agreement. EV may
refuse to register any transfer of the Securities not made in accordance with
the Securities Act and the rules and regulations promulgated thereunder.
 
10. The undersigned acknowledges that EV is not currently a subsidiary of IMMS
and that EV will only become a subsidiary of IMMS in connection with the closing
of the Proposed Reorganization, if and when such closing should occur. The
undersigned further acknowledges that IMMS is not a party to this Offering, that
the existing directors and executive officers of IMMS are not involved in any
manner whatsoever with this Offering, that IMMS is not making any
representations or warranties concerning this Offering, that the Debentures,
Warrants and all other IMMS instruments due the Purchaser will be duly
authorized, issued and delivered by the new directors and executive officers of
IMMS who are the current managing member and other principals of EV, that IMMS
shall not be liable for any claim based on any of the information provided by EV
as part of this Offering and that IMMS shall not otherwise be liable for any
claim based on this Offering. The undersigned (i) has reviewed all documents,
records and books the undersigned has requested pertaining to EV, and (ii) has
had an opportunity to ask questions of, and receive answers from, EV or persons
acting on EV’s behalf concerning the terms and conditions of this investment.
 
11. If the undersigned purchases Notes in connection with the initial Closing of
$500,000 of Notes, the undersigned acknowledges that (i) the closing of the
Proposed Reorganization is not a condition to the Closing of the initial
$500,000 of subscriptions, (ii) the closing of the Proposed Reorganization may
never occur, and (iii) the Notes may never convert into Units of IMMS.
 
BY SIGNING, I ACKNOWLEDGE THAT I HAVE RECEIVED THE TERM SHEET, I HAVE CAREFULLY
 REVIEWED THE TERM SHEET AND AM BOUND BY THE TERMS OF THIS SUBSCRIPTION
 AGREEMENT.
 
B. Representations, Warranties, Covenants and Certifications of EV: EV
represents, warrants, covenants and certifies to the undersigned that:
 
1. EV is duly incorporated and in good standing under the laws of the State of
California, with power and authority to conduct its business as it is currently
being conducted and to own its assets; and has secured any other material
authorizations, approvals, permits and orders required by law for the conduct by
EV of its business as it is currently being conducted.
 
2. EV has duly authorized or will prior to Closing duly authorize the issuance
and sale of the Notes.
 
3. Simultaneously with the closing of the Proposed Reorganization, the new board
of directors of IMMS will have duly authorized the issuance of the Units upon
the terms of their offer by all requisite action.
 
4. The Securities, when issued, will represent validly authorized, duly issued
and fully paid and nonassessable Securities, and the issuance thereof will not
conflict with EV’s Articles of Organization or IMMS’s Articles of Incorporation.
 
5. No representation or warranty by EV in this Subscription Agreement, and no
statement by a director, officer or agent of EV contained in any document,
certificate or other writing furnished to the undersigned in connection with the
transactions contemplated hereby, when taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements herein or therein not misleading in light of the circumstances
in which they are made.

9

--------------------------------------------------------------------------------


 
VIII. SIGNATURES



The Subscription Agreement and the Subscription Supplement contain various
agreements, certifications and representations by subscribers and should be
carefully reviewed in its entirety before executing this signature page.
 
I certify that I have reviewed and I am familiar with the terms of the Term
Sheet. I agree to be bound by all of the terms and conditions of this
Subscription Agreement and the Subscription Supplement, the terms and provisions
of which are incorporated herein by this reference.
 
Dated: _____________________, 2008
 
Print name of individual subscriber, custodian, corporation,
trustee:
 
 
 
Signature of individual subscriber, authorized person, trustee:
     
Print name of co-subscriber, authorized person, co-trustee if
required by trust instrument:
 
 
 
Signature of co-subscriber, authorized person, co-trustee if
required by trust instrument:
 

 
Investment Authorization. The undersigned corporation, partnership, benefit plan
or IRA has all requisite authority to acquire the Securities hereby subscribed
for and to enter into the Subscription Agreement and further, the undersigned
officer, partner or fiduciary of the subscribing entity has been duly authorized
by all requisite action on the part of such entity to execute these documents on
its behalf. Such authorization has not been revoked and is still in force and
effect.


Check Box:
¨
Yes
¨
No
¨
Not Applicable

 
10

--------------------------------------------------------------------------------


 
IX. VERIFICATION OF ACCOUNT EXECUTIVE

 
I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
Securities is a suitable investment for this investor and that the investor,
either individually or together with his or her professional advisor,
understands the terms of and is able to evaluate the merits of this Offering.
 
I acknowledge:
 

 
A.
that I have reviewed the Term Sheet, the Subscription Agreement and the
Subscription Supplement attached as Exhibit A to the Subscription Agreement and
attachments (if any) thereto;

 

 
B.
that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and

 

 
C.
that I have reviewed the financial and personal circumstances of the above-named
investor to ascertain that he/she/it is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended.

 

 
REGISTERED REPRESENTATIVE
 
 
 
(Signature)
 
 
 
(Print Name)
 
 
 
(Registered Representative I.D. Number)
 
 
 
(Registered Representative E-mail Address)
 
 
 
(Date)
 
 
SUBSCRIPTION ACCEPTED:
 
EV RENTAL CARS, LLC, a California limited liability
company
 
 
By:
  
   
Its:
 
 

 
11

--------------------------------------------------------------------------------



EXHIBIT A TO THE
SUBSCRIPTION AGREEMENT AND
INVESTOR QUESTIONNAIRE
 
SUBSCRIPTION SUPPLEMENT


--------------------------------------------------------------------------------



SUBSCRIPTION SUPPLEMENT

 
This Subscription Supplement (the “Subscription Supplement”), containing
additional terms of the Subscription Agreement between EV Rental Cars, LLC, a
California limited liability company (“EV”) and investors subscribing for the
Notes that shall be automatically converted into Units of IMMS’s securities
being offered pursuant to EV's Term Sheet, dated March 6, 2008, including any
Supplement(s) and/or Exhibits attached thereto (collectively, the “Term Sheet”),
has been incorporated by reference into the Subscription Agreement and Investor
Questionnaire attached hereto (the “Subscription Agreement”). Each investor
should therefore carefully review this Subscription Supplement before signing
the Subscription Agreement.
 
1. Subscription. I subscribe for the dollar principal amount of Notes that, if
the minimum principal amount of Notes have been sold and the Proposed
Reorganization has closed, shall automatically convert into the Units of IMMS’s
securities, consisting of Convertible Debentures and the number of Common Stock
Purchase Warrants at one Common Stock Purchase Warrant for each $2.00 principal
amount of Convertible Debentures purchased hereunder (collectively, the
“Securities”) of IMMS set forth in the Subscription Agreement.
 
I have carefully reviewed the Term Sheet in connection with the offering of
Securities by EV (the “Offering”). I understand that the investment, unless
otherwise agreed by EV, is to be paid by check or wire transfer, or by
cancellation of bona fide indebtedness, owing by the Company to me, in the
manner permitted by the Subscription Agreement.
 
2. Termination. I agree that this subscription is and shall be irrevocable, but
my obligations hereunder will terminate if this subscription is not accepted by
EV.
 
3. Review of Information. I have been furnished with and have carefully read the
Term Sheet and the documents referenced therein, and I am a suitable investor as
described in the Term Sheet.
 
4. Restricted Securities. I understand that the investment in the Securities is
an illiquid investment. In particular, I recognize that:
 
(a) I must bear the economic risk of investment in the Securities for an
indefinite period of time, since the Securities have not been registered for
sale under the Securities Act of 1933, as amended (the “Securities Act”) and,
therefore, cannot be sold unless either they are subsequently registered under
the Securities Act or an exemption from such registration is available and a
favorable opinion of counsel for EV to that effect is obtained (if requested by
EV).
 
(b) No established market will exist and it is probable that no public market
for the Securities will develop.
 
(c) I consent to the affixing by EV of such legends on certificates representing
the Securities as any applicable federal or state securities law may require
from time to time.
 
(d) I represent and warrant to EV that:
 

 
(i)
The financial information provided in the Subscription Agreement is complete,
true and correct;

 

 
(ii)
I and my Purchaser Representative(s), if any, have carefully reviewed and
understand the risks of, and other considerations relating to, a purchase of
Securities, including, but not limited to, the risks set forth under “Risk
Factors” in the Term Sheet.

 
A-2

--------------------------------------------------------------------------------




 
(iii)
I and my Purchaser Representative(s), if any, have been afforded the opportunity
to obtain any information necessary to verify the accuracy of any
representations or information set forth in the Term Sheet and have had all
inquiries to EV answered, and have been furnished all requested materials,
relating to EV and the offering and sale of the Securities and anything set
forth in the Term Sheet;

 

 
(iv)
Neither I nor my Purchaser Representative(s), if any, have been furnished any
offering literature by EV or any of its affiliates, associates or agents other
than the Term Sheet, and the documents referenced therein;

 

 
(v)
I am acquiring the Securities for which I am subscribing for my own account, as
principal, for investment and not with a view to the resale or distribution of
all or any part of the Securities or underlying securities;

 

 
(vi)
The undersigned, if a corporation, partnership, trust or other form of business
entity, (i) is authorized and otherwise duly qualified to purchase and hold the
Securities, (ii) has obtained such additional tax and other advice that it has
deemed necessary in connection with this purchase, (iii) has its principal place
of business at its residence address set forth in the Subscription Agreement,
and (iv) has not been formed for the specific purpose of acquiring the
Securities (although this may not necessarily disqualify the subscriber as a
purchaser). The persons executing the Subscription Agreement, as well as all
other documents related to the Offering, represent that they are duly authorized
to execute all such documents on behalf of the entity. (If the undersigned is
one of the aforementioned entities, it agrees to supply any additional written
information that may be required.);

 

 
(vii)
All of the information which I have furnished to EV or which is set forth in the
Subscription Agreement (including this Subscription Supplement) is correct and
complete as of the date of the Subscription Agreement. If any material change in
this information should occur prior to my subscription being accepted, I will
immediately furnish the revised or corrected information;

 

 
(viii)
I further agree to be bound by all of the terms and conditions of the Offering
described in the Term Sheet; and

 

 
(ix)
I am the only person with a direct or indirect interest in the Securities
subscribed for by the Subscription Agreement.

 
(e) I certify, to the best of my information and belief, that the above
information that I have supplied is true and correct in all material respects.
 
5. Miscellaneous.
 
(a) I agree to indemnify and hold harmless EV, IMMS and their officers,
directors, employees, agents and affiliates from and against all damages,
losses, costs and expenses (including reasonable attorneys' fees) that they may
incur by reason of the failure of the undersigned to fulfill any of the terms or
conditions of this Subscription Supplement or the Subscription Agreement, or by
reason of any breach of the representations and warranties made by the
undersigned herein or in the undersigned's related Subscription Agreement, or in
any document provided by the undersigned to EV.
 
(b) This subscription is not transferable or assignable by me without the
written consent of EV.
 
(c) If more than one person is executing this document, the obligations of each
shall be joint and several and the representations and warranties contained in
the Subscription Agreement (including this Subscription Supplement) shall be
deemed to be made by, and be binding upon, each of these persons and his or her
heirs, executors, administrators, successors and assigns.

A-3

--------------------------------------------------------------------------------



(d) This subscription, upon acceptance by EV, shall be binding upon my heirs,
executors, administrators, successors and assigns.
 
(e) The Subscription Agreement shall be construed in accordance with and
governed in all respects by the internal laws of the State of Nevada, without
giving effect to the principles of conflicts of laws that would defer to the
substantive law of another jurisdiction.
 
(f) Any notices to be given hereunder may be given and shall be effective as
follows:
 

 
(i)
to EV at its principal place of business located at 5500 West Century Boulevard,
Los Angeles, California 90045;

 

 
(ii)
to a Holder, at its address appearing in EV's transfer records;

 

 
(iii)
notices by personal delivery shall be effective upon such delivery;

 

 
(iv)
notices may be sent by a nationally-recognized overnight courier, such notice to
be effective at time of delivery or attempted delivery upon production of proof
of same;

 

 
(v)
notices may also be sent by registered or certified mail, return receipt
requested, and shall be effective three days after mailing, upon production of
proof of receipt or of attempted delivery; and

 

 
(vi)
notices may also be sent by first-class mail, postage prepaid, and shall be
effective five days after mailing, upon production of proof of receipt or of
attempted delivery.

 
A-4

--------------------------------------------------------------------------------


 
THIS DEBENTURE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE
LAW. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE
ACT AND APPLICABLE STATE LAW OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
IMMS, INC.
 
CONVERTIBLE DEBENTURE
 
Debenture No. 2008A-1
_________, 2008
U.S. $__________.00
Los Angeles, California

 
FOR VALUE RECEIVED, IMMS, INC., a Nevada corporation (“Company”), with its
principal offices located at 5500 West Century Boulevard, Los Angeles,
California 90045, promises to pay to __________________________ (“Holder”), or
its registered assigns, the principal sum of ______________ Dollars (U.S.
$___________.00), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Debenture on the
unpaid principal balance at a rate equal to ten percent (10.0%) per annum,
computed on the basis of the actual number of days elapsed and a year of 365
days. All unpaid principal, together with any then unpaid and accrued interest
and other amounts payable hereunder, shall be due and payable (the “Maturity
Date”) on earlier of (i) October 31, 2008, (ii) six (6) months following the
date of the closing the Company’s reorganization with EV Rental Cars, LLC, a
California limited liability company, or (iii) when, upon or after the
occurrence of an Event of Default (as defined below), such amounts are declared
due and payable by Holder or made automatically due and payable in accordance
with the terms hereof. All amounts owing on this Debenture shall be payable in
arrears, with payments first applied to accrued and unpaid interest on this
Debenture, and thereafter on the unpaid principal amount hereof. All references
to Dollars herein are to lawful currency of the United States of America. This
Debenture is one of a series of Debentures issued in connection with a private
placement (the “Private Placement”) of up to a minimum of $500,000 and a maximum
of $2,000,000 principal amount of Debentures and up to a minimum of 250,000 and
a maximum of 1,000,000 Common Stock Purchase Warrants pursuant to a certain Term
Sheet dated March 6, 2008 (as amended, modified or supplemented).
 
The following is a statement of the rights of Holder and the conditions to which
this Debenture is subject, and to which Holder, by the acceptance of this
Debenture, agrees:
 
1. Definitions. As used in this Debenture the following capitalized terms have
the following meanings:
 
(a) “Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are authorized or obligated by
law or executive order to close.
 
(b) “Common Stock” means the Company’s common stock, par value $0.001 per share.
 
1

--------------------------------------------------------------------------------


 
(c) “Company” includes the corporation initially executing this Debenture and
any Person which shall succeed to or assume the Obligations of Company under
this Debenture.
 
(d) “Holder” shall mean the Person specified in the introductory paragraph of
this Debenture or any Person who shall at the time be the registered holder of
this Debenture.
 
(e) “Majority in Interest” shall mean, more than 50% of the aggregate
outstanding principal amount of the Debentures issued pursuant to the Private
Placement.
 
(f) “Obligations” shall mean and include all loans, advances, debts, liabilities
and obligations existing or hereafter arising under or pursuant to the terms of
this Debenture, including, all interest chargeable to and payable by Company
hereunder and thereunder.
 
(g) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
(h) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
2. Interest. Accrued interest on this Debenture shall be due and payable
together with the unpaid principal on the Maturity Date; provided, however, at
the option of the Company, the Company may pay interest in shares of Common
Stock. The value of the Common Stock for purposes of determining the number of
shares of Common Stock issuable as an interest payment shall be based on the
then applicable Conversion Price for this Debenture on the Business Day
immediately preceding the interest payment date.
 
3. Prepayment and Penalty Payment.
 
(a) This Debenture may be prepaid by Company, on fifteen days’ prior written
notice, in whole or in part, and at any time and from time to time, prior to the
Maturity Date; provided, however, that any prepayment prior to the Maturity Date
on the outstanding principal amount of this Debenture shall be at a 20% premium
to such outstanding principal amount to be prepaid (i.e., if the Company intends
to prepay $1,000 of outstanding principal prior to the Maturity Date, the
Company must pay $1,200 to prepay such $1,000 of outstanding principal).
 
(b) In the event that the Company shall not pay the outstanding amount of this
Debenture in full on or before fifteen (15) days following the Maturity Date, on
a one time basis and as a penalty for non-payment, any then outstanding
principal amount after such fifteen (15) day period shall increase by an
additional fifty percent (50%) and the Maturity Date shall be extended to the
date occurring six (6) months from the original Maturity Date (and if such
extended date is not a Business Day, then to the next Business Day thereafter),
provided that any attempted prepayment of this Debenture following such
extension shall not be subject to a premium, as set forth in Section 3(a) above.
 
4. Certain Covenants. Company shall furnish to Holder promptly upon the
occurrence thereof, written notice of the occurrence of any Event of Default
hereunder.
 
5. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Debenture:
 
2

--------------------------------------------------------------------------------


 
(a) Failure to Pay. Company shall fail to pay when due the principal or interest
payment on the due date hereunder and such payment shall not have been made
within five (5) Business Days of Company’s receipt of Holder’s written notice to
Company of such failure to pay or (ii) any other payment required under the
terms of this Debenture on the date due and such payment shall not have been
made within five (5) Business Days of Company’s receipt of Holder’s written
notice to Company of such failure to pay; or
 
(b) Breaches of Covenants. Company shall fail to observe or perform any other
material covenant, representation, or warranty, obligation, condition or
agreement contained in this Debenture (other than those specified in Section
5(a)) and such failure shall continue for thirty (30) days after written notice
to Company of such failure.
 
(c) Voluntary Bankruptcy or Insolvency Proceedings. Company shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) become insolvent (as such term may be defined or
interpreted under any applicable statute), (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vii) take any
action for the purpose of effecting any of the foregoing; or
 
(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Company of all or
a substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Company or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered or such proceeding shall not be dismissed or discharged within thirty
(30) days of commencement.
 
6. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default and at any time thereafter during the continuance of such Event of
Default, Holder may, with the consent of a Majority in Interest of the holders
of the Debentures issued in connection with the Private Placement, by written
notice to Company, declare all outstanding Obligations payable by Company
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
Holder may exercise any other right power or remedy granted to it by this
Debenture or otherwise permitted to it by law, either by suit in equity or by
action at law, or both, with the consent of a Majority in Interest.
 
7. Conversion.
 
(a) Voluntary Conversion. Holder has the right, at Holder’s option, to convert
the unpaid principal amount of this Debenture, together with any accrued and
unpaid interest thereon, at any time prior to or after the Maturity Date, in
whole or in part, into fully paid and nonassessable shares of Common Stock,
provided that Holder shall have given the Company at least three (3) Business
Days written notice of Holder’s intent to convert this Debenture in accordance
with the provisions of Section 7(c) hereof. The number of shares of Company
stock into which this Debenture may be converted (“Conversion Shares”) shall be
determined by dividing the aggregate principal amount plus all accrued interest
thereon by the Conversion Price (as defined below) in effect at the time of such
conversion. The “Conversion Price” shall be equal to the lower of: (i) $1.50 per
share, and (ii) the fair market value of the Common Stock on the date
immediately preceding the date of receipt by the Company of the Conversion
Notice. Notwithstanding anything to the contrary herein, the Company shall have
the right to prepay this Debenture in accordance with Section 3(a) hereof, with
respect to any amount which shall be the subject of an attempted conversion of
all or any part of this Debenture prior to the expiration of any prior written
notice period set forth in this Section 7(a) above.
 
3

--------------------------------------------------------------------------------


 
(b) Automatic Conversion. If Company closes an equity financing, including debt
convertible into equity (the “Next Equity Financing”), on or before the Maturity
Date (including as such Maturity Date shall be extended hereunder), the
principal balance of this Debenture, plus all accrued but unpaid interest, shall
automatically be converted into the securities sold in such Next Equity
Financing. The “Conversion Price” shall be equal to 50% of the price per equity
security at which the Company equity securities are sold in such Next Equity
Financing.
 
(c) Conversion Procedure
 
(i) Conversion Pursuant to Section 7(a) or (b). Before Holder shall be entitled
to convert this Debenture into Subsequent Placement Debentures or shares of
Common Stock, Holder shall surrender this Debenture (with the notice of
conversion substantially in the form attached hereto as Exhibit A duly completed
and executed, or the “Conversion Notice”), duly endorsed, at the office of
Company. If such conversion is pursuant to Section 7(a), Holder shall give
written notice by recognized overnight courier or registered or certified mail,
postage prepaid, to Company at its principal corporate office, of the election
to convert the same pursuant to Section 7(a), and shall state therein the unpaid
amount of this Debenture to be converted and the name or names in which the
certificate or certificates for Subsequent Placement Debentures or shares are to
be issued. Upon conversion pursuant to Section 7(a) or (b), Company shall, as
soon as practicable thereafter, issue and deliver at such office to Holder of
this Debenture a certificate or certificates for the principal amount of
Subsequent Placement Debentures or the number of shares to which Holder shall be
entitled upon conversion (bearing such legends as are required by applicable
state and federal securities laws in the opinion of counsel to Company),
together with a replacement Debenture (if any amount is not converted) and any
other securities and property to which Holder is entitled upon such conversion
under the terms of this Debenture, including a check payable to Holder for any
cash amounts payable to the Holder. The conversion shall be deemed to have been
made immediately prior to the close of business on the date of the surrender of
this Debenture, subject to the effect of any prior written notice period set
forth in Section 7(a) hereof and the right of the Company to prepay the
outstanding amounts due on this Debenture prior to the expiration of such prior
notice period, and the Person or Persons entitled to receive the Subsequent
Placement Debentures or shares on such conversion shall be treated for all
purposes as the record holder or holders of such Subsequent Placement Debentures
or shares as of such date. Notwithstanding anything to the contrary herein, in
the event that Holder shall not deliver both the Conversion Notice and the
original of this Debenture to the Company in the manner set forth in this
Section 7(c), within the applicable periods in which the Debenture may be
converted hereunder, the Company may, at its sole discretion, void the attempted
or purported conversion of this Debenture by the Holder.
 
(ii) Fractional Shares; Effect of Conversion. No fractional shares shall be
issued upon conversion of or as an interest payment on this Debenture. In lieu
of Company issuing any fractional shares to Holder upon the conversion of or as
an interest payment on this Debenture, Company shall pay to Holder an amount
equal to the product obtained by multiplying the Conversion Price by the
fraction of a share not issued pursuant to the previous sentence. Upon
conversion of this Debenture in full and the payment of the amounts specified in
this Section 7(c)(ii), Company shall be forever released from all its
Obligations under this Debenture.
 
4

--------------------------------------------------------------------------------


 
(d) Determination of Fair Market Value. For purposes of this Section 7, “fair
market value” of one share of Common Stock as of a particular date (the
“Determination Date”) shall be determined as follows:
 
(i) If the Common Stock is listed for trading on a national securities exchange,
then the fair market value of one share of Common Stock shall be deemed to be
the average of the closing sales prices as quoted on the national securities
exchange on which the Common Stock is listed for trading for the five (5)
trading days (or all such trading days if the Common Stock has been traded fewer
than five (5) trading days) prior to the Determination Date, or if not so
listed, the average of the closing bid and asked prices as furnished by the
National Quotation Bureau, Inc., or, if such firm is not then engaged in the
business of reporting such prices, as furnished by any member of the National
Association of Securities Dealers, Inc. selected by the Company, for the five
(5) trading days (or all such trading days if the Common Stock has been traded
fewer than five (5) trading days) prior to the Determination Date;
 
(ii) If this Debenture is converted or an interest payment is made in connection
with an initial public offering for the Company’s Common Stock then the fair
market value of one share of Common Stock shall be deemed to be the initial
“Price to the Public” as specified in the final prospectus with respect to such
initial public offering; or
 
(iii) If the Company’s Common Stock is not listed for trading on a national
securities exchange nor admitted for trading on a national market system or the
fair market value of the Common Stock is not otherwise determinable in
accordance with Sections 7(d)(i) or (ii) hereof, then the fair market value of
one share of Common Stock shall be determined in good faith by the Company’s
Board of Directors.
 
(iv) The shares of Common Stock issuable upon conversion of or as an interest
payment on this Debenture may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Securities
Act or (ii) the Company or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Securities Act (or a successor rule) (“Rule 144”)
or (iv) such shares are transferred to an “affiliate” (as defined in Rule 144)
of the Company who agrees to sell or otherwise transfer the shares only in
accordance with this Debenture and who is an “accredited investor” (as defined
in the Subscription Agreement relating to the initial issuance of this
Debenture). Except as otherwise provided in the Subscription Agreement (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Debenture have been
registered under the Securities Act or otherwise may be sold pursuant to Rule
144 without any restriction as to the number of securities as of a particular
date that can then be immediately sold, each certificate for shares of Common
Stock issuable upon conversion of or as an interest payment on this Debenture
that has not been so included in an effective registration statement or that has
not been sold pursuant to an effective registration statement or an exemption
that permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.”
 
5

--------------------------------------------------------------------------------


 
8. Conversion Price Adjustments; Notice of Events.
 
(a) Adjustments for Stock Splits and Subdivisions. In the event Company should
at any time or from time to time after the date of issuance hereof fix a record
date for the effectuation of a split or subdivision of the outstanding shares of
Common Stock or the Company shall pay a dividend or other distribution payable
in additional shares of Common Stock without payment of any consideration by
such holder for the additional shares of Common Stock, then, as of such record
date or the date of determination (i.e. record date) of stockholders entitled to
receive such dividend or distribution (or the date of such dividend
distribution, split or subdivision if no record date is fixed), the Conversion
Price of this Debenture shall be appropriately decreased so that the number of
shares of Common Stock issuable upon conversion of or as an interest payment on
this Debenture shall be increased in proportion to such increase of outstanding
shares.
 
(b) Adjustments for Reverse Stock Splits. If the number of shares of Common
Stock outstanding at any time after the date hereof is decreased by a
combination of the outstanding shares of Common Stock, then, following the
record date of such combination, the Conversion Price for this Debenture shall
be appropriately increased so that the number of shares of Common Stock issuable
on conversion or as an interest payment on this Debenture shall be decreased in
proportion to such decrease in outstanding shares.
 
(c) Notices of Record Date, etc. In the event of:
 
(i) Any taking by Company of a record of the holders of any class of securities
of Company for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend payable out of earned
surplus at the same rate as that of the last such cash dividend theretofore
paid) or other distribution or any right to subscribe for, purchase or otherwise
acquire any shares of stock of any class or any other securities or property, or
to receive any other right; or
 
(ii) Any capital reorganization of Company, any reclassification or
recapitalization of the capital stock of Company or any transfer of all or
substantially all of the assets of Company to any other Person or any
consolidation or merger involving Company; or
 
(iii) Any voluntary or involuntary dissolution, liquidation or winding-up of
Company,
 
Company will mail to Holder of this Debenture at least 10 days prior to the
earliest date specified therein, a notice specifying (A) the date on which any
such record is to be taken for the purpose of such dividend, distribution or
right and the amount and character of such dividend, distribution or right; and
(B) the date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stockholders entitled to
vote thereon.
 
6

--------------------------------------------------------------------------------


 
(d) Reservation of Stock Issuable Upon Conversion. Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock solely for the purpose of effecting the conversion of this Debenture such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the conversion of the Debenture; and if at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of the entire outstanding principal amount of this Debenture,
without limitation of such other remedies as shall be available to the holder of
this Debenture, Company will use commercially reasonable efforts to take such
corporate action as may, in the opinion of counsel, be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes.
 
9. No Short Transactions. At any time that any amount owing to Holder under this
Debenture shall remain outstanding, the Holder, and any Person who shall have a
beneficial ownership interest (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), or a direct or indirect pecuniary
interest (within the meaning of Rule 16-a-1(a)(2) under the Securities Exchange
Act of 1934, as amended) in the Conversion Shares, shall not, directly or
indirectly, make any short sale or maintain any short position, establish or
maintain a “put equivalent position” (within the meaning of Rule 16-a-1(h) under
the Securities Exchange Act of 1934, as amended), enter into any swap,
derivative transaction or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of the Common Stock
(whether any such transaction is to be settled by delivery of Common Stock,
other securities, cash or other consideration) or any securities convertible
into, exercisable for or exchangeable for Common Stock of the Company.
 
10. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 12 and 13 below, the rights and obligations of Company and Holder of
this Debenture shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
11. Waiver and Amendment. Any provision of this Debenture may be amended, waived
or modified upon the written consent of Company and holders of a Majority in
Interest of all then outstanding Debentures issued in connection with the
Private Placement.
 
12. Transfer of this Debenture or Securities Issuable on Conversion Hereof or
Otherwise Hereunder. With respect to any offer, sale or other disposition of
this Debenture or securities into which such Debenture may be converted or are
otherwise issuable hereunder, Holder will give written notice to Company prior
thereto, describing briefly the manner thereof, together with a written opinion
of Holder’s counsel, or other evidence reasonably satisfactory to Company, and a
written assignment to the Company in substantially the form attached hereto as
Exhibit B, to the effect that such offer, sale or other distribution may be
effected without registration or qualification (under any federal or state law
then in effect). Upon receiving such written notice, written assignment and
reasonably satisfactory opinion, if so requested, or other evidence, Company, as
promptly as practicable, shall notify Holder that Holder may sell or otherwise
dispose of this Debenture or such securities, all in accordance with the terms
of the notice delivered to Company. If a determination has been made pursuant to
this Section 12 that the opinion of counsel for Holder, or other evidence, is
not reasonably satisfactory to Company, Company shall so notify Holder promptly
after such determination has been made. Each Debenture thus transferred and each
certificate representing the securities thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for Company such
legend is not required in order to ensure compliance with the Securities Act.
Company may issue stop transfer instructions to its transfer agent in connection
with such restrictions. Subject to the foregoing transfers of this Debenture
shall be registered upon registration books maintained for such purpose by or on
behalf of Company. Prior to presentation of this Debenture for registration of
transfer, Company shall treat the registered holder hereof as the owner and
holder of this Debenture for the purpose of receiving all payments of principal
and interest hereon and for all other purposes whatsoever, whether or not this
Debenture shall be overdue and Company shall not be affected by notice to the
contrary.
 
7

--------------------------------------------------------------------------------


 
13. Status as Debenture Holder. Upon submission of a Notice of Conversion by a
Holder or upon an automatic conversion of the Debentures, (i) the Debentures
covered thereby shall be deemed converted into shares of Common Stock or
Replacement Debentures and (ii) the Holder’s rights as a Holder of such
converted portion of this Debenture shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock or Replacement
Debentures and to any remedies provided herein or otherwise available at law or
in equity to such Holder because of a failure by the Company to comply with the
terms of this Debenture.
 
14. Pari Passu Debentures. Holder acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Debenture and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Debentures issued pursuant to the Private Placement or
pursuant to the terms of such Debentures. In the event Holder receives payments
in excess of its pro rata share of Company’s payments to the holders of all of
the Debentures, then Holder shall hold in trust all such excess payments for the
benefit of the holders of the other Debentures and shall pay such amounts held
in trust to such other holders upon demand by such holders.
 
15. Assignment by Company. Neither this Debenture nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
Holder.
 
16. Notices. Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered or mailed by registered or certified mail, postage prepaid,
or by recognized overnight courier or personal delivery at the respective
addresses of the parties as set forth in the Subscription Agreement or on the
register maintained by Company. Any party hereto may by notice so given change
its address for future notice hereunder. Notice shall conclusively be deemed to
have been given when received.
 
17. Governing Law. This Debenture and all actions arising out of or in
connection with this Debenture shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada, or of any other state.
 
[REMAINDER OF PAGE INTENTIONAL LEFT BLANK]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Company has caused this Debenture to be issued as of the
date first written above.



 
IMMS, INC.
 
a Nevada corporation
     
By: ________________________________
     
Name: ________________________________
     
Title: ________________________________

 
9

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF TENDER FOR CONVERSION
 
To: IMMS, INC. (the “Company”)
 
1. The undersigned hereby:
 

  o
elects to convert $______________ of the principal amount of this Debenture,
plus all accrued and unpaid interest hereon, into shares of Common Stock of the
Company pursuant to the terms of the attached Debenture, and tenders herewith
the original Debenture for cancellation as payment of the purchase price of such
shares in full.

 
OR
 

  o 
tenders the outstanding principal amount of this Debenture, plus all accrued and
unpaid interest hereon, for conversion into Replacement Debentures of the
Company pursuant to the terms of the attached Debenture, and tenders herewith
the original Debenture for cancellation as payment of the purchase price of such
Replacement Debentures in full.

 
2. Please issue a certificate or certificates representing said shares or a
Replacement Debenture in the name of the undersigned or in such other name or
names as are specified below:
 
_________________________________________
(Name)
 
_________________________________________
(Address)
 
_________________________________________
(City, State)
 
3. The undersigned represents that the aforesaid shares or Replacement
Debentures being acquired for the account of the undersigned for investment and
not with a view to, or for resale in connection with, the distribution thereof
and that the undersigned has no present intention of distributing or reselling
such shares or Replacement Debentures, all except as in compliance with
applicable securities laws, and that the undersigned is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended.
 
_______________
          (Date)


(Signature)
NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Debenture. In addition, signature must correspond in
all respects with the name as written upon the face of the Debenture in every
particular without alteration or any change whatever.



A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned holder of the attached Debenture hereby
sells, assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________the undersigned’s right, title and interest in and to the
Debenture issued by IMMS, Inc., a Nevada corporation (the “Company”) to purchase
_______ shares of the Company’s Common Stock, and does hereby irrevocably
constitute and appoint __________________________ attorney to transfer said
Debenture on the books of the Company with full power of substitution in the
premises.
 
In connection with such sale, assignment, transfer or other disposition of this
Debenture, the undersigned hereby confirms that:
 

  o
such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Debenture or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 

  o 
such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.

 
_______________
          (Date)



 
(Signature)
 
NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Debenture in every particular without alteration or any change
whatever.

 
B-1

--------------------------------------------------------------------------------


 
THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Warrant No. A - __
 
____________, 2008
 
IMMS, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
**** __________ Shares of Common Stock****
 
THIS WARRANT CERTIFIES THAT, for value received, _____________, or registered
assigns (the “Holder”), is entitled to subscribe for and purchase from IMMS,
Inc., a Nevada corporation (the “Company”), with its principal offices located
at 5500 West Century Boulevard, Los Angeles, California 90045, up to and
including the number of fully paid and nonassessable shares of common stock, par
value $0.001 per share (the “Common Stock”) of the Company set forth above, at
the exercise price of $0.75 per share ( the “Warrant Exercise Price”) (and as
adjusted from time to time pursuant to Section 3 hereof), at any time or from
time to time from the date first set forth above (the “Issue Date”) and prior to
or upon ____________, 2013 (the “Expiration Date”), subject to the provisions
and upon the terms and conditions hereinafter set forth:
 
This Warrant is one of a series (the “Series”) of Warrants issued in connection
with a private placement (the “Private Placement”) of up to a minimum of
$500,000 and a maximum of $2,000,000 principal amount of Convertible Debentures
and up to a minimum of 250,000 and a maximum of 1,000,000 Warrants pursuant to a
certain Term Sheet dated March 6, 2008 (as amended, modified or supplemented).
Notwithstanding anything to the contrary, this Warrant shall not be exercisable
at any time prior to _______________, 2008, or six (6) months from the original
date of issuance of these Warrants (the “Original Issue Date”) in connection
with the Private Placement, unless the Warrant Shares shall have been registered
pursuant a then effective registration statement (a “Registration Statement”)
filed by the Company under the Securities Act of 1933, as amended (the
“Securities Act”).
 
1. Method of Exercise; Cash Payment; Issuance of New Warrant. Subject to the
provisions of this Warrant, the purchase right represented by this Warrant may
be exercised by the Holder hereof, in whole or in part and from time to time, at
the election of the Holder hereof, by the surrender of this Warrant (with the
notice of exercise substantially in the form attached hereto as Exhibit A duly
completed and executed) at the principal executive offices of the Company and
accompanied by payment to the Company, by (a) certified or bank check acceptable
to the Company, (b) cancellation by the Holder of indebtedness of the Company to
the Holder, if agreed to in advance in writing by the Company in the Company’s
sole and absolute discretion, or (c) by wire transfer to an account designated
by the Company, or any combination of (a), (b) and (c), of an amount equal to
the then applicable Warrant Exercise Price multiplied by the number of Warrant
Shares then being purchased; or
 

--------------------------------------------------------------------------------


 
The person or persons in whose name(s) any certificate(s) representing the
shares of the Company’s capital stock to be issued upon exercise of this Warrant
(the “Warrant Shares”) shall be deemed to have become the holder(s) of record
of, and shall be treated for all purposes as the record holder(s) of, the shares
represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) Business Days after such exercise and, unless this Warrant has been
fully exercised or expired, a new warrant having the same terms as this Warrant
and representing the remaining portion of such shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder hereof as soon as possible and in any event within such 20-Business
Day period.
 
For purposes of this Warrant, the term “Business Day” means any day other than
Saturday, Sunday or other day on which commercial banks in Los Angeles
California are authorized or required by law to remain closed.
 
2. Reservation of Shares. During the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized,
and reserved for the purpose of the issuance upon exercise of the purchase
rights evidenced by this Warrant a sufficient number of shares of its capital
stock to provide for the exercise of the rights represented by this Warrant.
 
3. Adjustment of Warrant Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the Warrant
Exercise Price shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows. Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section 3 shall preclude additional adjustments for
the same event or transaction by the remaining subsections.
 
(a) Reclassification. In case of any reclassification or change of securities of
the class issuable upon exercise of this Warrant (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination) into the same or a different number
or class of securities, the Company shall duly execute and deliver to the Holder
of this Warrant a new warrant (in form and substance reasonably satisfactory to
the Holder of this Warrant), so that the Holder of this Warrant shall thereafter
be entitled to receive upon exercise of this Warrant, at a total purchase price
not to exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the shares of Common Stock theretofore issuable upon
exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification or change
by a holder of the number of shares then purchasable under this Warrant. The
Company shall deliver such new warrant as soon as possible and in any event
within 20 Business Days after such reclassification or change. Such new warrant
shall provide for adjustments that shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Section 3. The provisions of
this subparagraph (a) shall similarly apply to successive reclassifications or
changes.
 
-2-

--------------------------------------------------------------------------------


 
(b) Stock Splits or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide (by stock split) or
combine (by reverse stock split) its outstanding shares of capital stock of the
class into which this Warrant is exercisable, the Warrant Exercise Price shall
be proportionately decreased in the case of a subdivision or increased in the
case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case to the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective. The provisions of this
subparagraph (b) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.
 
(c) Common Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution. The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.
 
4. Notice of Adjustments. Whenever the Warrant Exercise Price or the number of
shares of Common Stock purchasable hereunder shall be adjusted pursuant to
Section 3 above, the Company shall deliver a written notice, setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Warrant
Exercise Price and the number of shares of Common Stock purchasable hereunder
after giving effect to such adjustment, and shall use commercially reasonable
efforts to cause copies of such notice to be delivered to the Holder of this
Warrant within twenty (20) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 11 hereof.
 
5. Cashless Exercise.
 
(a) If the Market Price (as defined below) of one share of Common Stock is
greater than the Warrant Exercise Price, in lieu of exercising this Warrant for
cash, the Holder may elect to receive shares of Common Stock equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with a
duly completed and endorsed Election to Purchase attached to this Warrant and a
written notice of the Warrantholder’s intention to effect a cashless exercise
pursuant to this Section 5, in which event the Company shall issue to the Holder
a number of shares of Common Stock computed using the following formula:
 
X = Y (A-B)
A
 
-3-

--------------------------------------------------------------------------------


 

Where X =
the number of shares of Common Stock to be issued to the Warrantholder

 

 
Y =
the number of shares of Common Stock exercisable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled.

 

 
A =
the Market Price of one share of Common Stock on the date immediately preceding
the date of the Exercise Notice.

 

 
B =
the Warrant Exercise Price then in effect for the applicable Warrant Shares at
the time of such exercise.

 
For example, if the Warrantholder is exercising 10,000 Warrants with a per
Warrant Exercise Price of $1.50 per share through a cashless exercise when the
current Market Price per share of the Common Stock is $3.00 per share, then upon
such cashless exercise, the Warrantholder will receive 5,000 Warrant Shares.
 
(b) Notwithstanding any provisions herein to the contrary, Warrantholder shall
not be entitled to effect a cashless exercise of this Warrant: (i) for a period
of nine (9) months from the Original Issue Date, and (ii) in any event, unless
the Warrant Shares shall have been registered pursuant to a then effective
Registration Statement filed by the Company under the Securities Act.
 
(c) For purposes of this Warrant, the term “Market Price” as of any date, means:
 
(i) if at the time of exercise the shares of Common Stock shall be listed for
trading on the National Association of Securities Dealers, Inc. Over -The -
Counter Bulletin Board (“OTCBB”) or on a national securities exchange, the
average of the closing sale price for the Common Stock on the OTCBB or any
national securities exchange on which the Common Stock shall then trade
(whichever of them shall be the principal trading market on which the Common
Stock shall then trade), for the five (5) Trading Days immediately preceding
such date (or all such Trading Days if the Common Stock has been traded fewer
than five (5) Trading Days); or
 
(ii) if at the time of exercise the Common Stock is not listed for trading on
the OTCBB or on a national securities exchange, the price per share shall be
determined in good faith by the Company’s Board of Directors.
 
(iii) Shares issued pursuant to the foregoing cashless exercise right shall be
treated as if they were issued upon the exercise of this Warrant. The manner of
determining the Market Price of the Warrant Shares set forth in the foregoing
definition shall apply with respect to any other security in respect of which a
determination as to market value must be made hereunder.
 
(d) For purposes of this Warrant, the term “Trading Day” shall mean any day on
which the Common Stock is traded for any period on the OTCBB or any national
securities exchange on which the Common Stock shall then trade (whichever of
them shall be the principal trading market on which the Common Stock shall then
trade).
 
-4-

--------------------------------------------------------------------------------


 
6. Call Option.
 
(a) At any time that: (i) the closing sale price of the Common Stock shall equal
or exceed 200% of the then existing Warrant Exercise Price for any period of
thirty (30) consecutive Trading Days, and (ii) the Warrant Shares shall have
been registered pursuant to a then effective Registration Statement during such
thirty (30) Trading Day period, the Company shall have the right, upon twenty
(20) Business Days written notice (the “Call Notice”) to the Holders, to call
all of the outstanding Warrants in the Series for cancellation in whole. Unless
on or prior to the expiration of such twenty (20) Business Day period, a Holder
exercises its right to purchase any of the Warrant Shares covered by the Warrant
pursuant to the terms of this Warrant, such Holder shall forfeit its right to do
so, and the Warrants not so exercised shall automatically expire without any
consideration to the Holder or any further action by the Holder or the Company
and the Warrants shall be canceled on the books and records of the Company. The
Call Notice shall set forth, among other items, the relevant thirty (30) Trading
Day period described in Section 6(a)(i) and the number of Warrants subject to
the call provision in this Section 6, as described in Section 6(a).
 
(b) Notwithstanding anything to the contrary, the Company shall be entitled to
call a number of Warrants of the Series for cancellation which shall not exceed
the product obtained by multiplying, (x) the average trading volume on a daily
basis during the relevant thirty (30) consecutive Trading Day period set forth
in the Call Notice, by (y) 0.15, provided that the Call Notice shall be given
within ten (10) Business Days following the last day of the relevant thirty (30)
Trading Day period set forth in the Call Notice.
 
(c) Notwithstanding anything to the contrary, during any consecutive thirty (30)
day period, the Company shall not be entitled to call a number of Warrants of
the Series for cancellation in excess of 25% of the maximum number of
outstanding Warrants of this Series at any given time during the term of this
Warrant.
 
7. Fractional Shares. No fractional shares will be issued in connection with any
exercise hereunder, but in lieu of such fractional shares, the number of shares
of Common Stock to be issued shall be rounded up to the nearest whole number.
 
8. Compliance with Securities Act of 1933; Transfer of Warrant or Shares.
 
(a) Compliance with Securities Act of 1933. The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant, the Warrant Shares and the capital
stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act and any
applicable state securities laws. Upon exercise of this Warrant, unless the
Warrant Shares being acquired are registered under the Securities Act and any
applicable state securities laws or an exemption from such registration is
available, the Holder hereof shall confirm in writing that the Warrant Shares so
purchased are being acquired for investment and not with a view toward
distribution or resale in violation of the Securities Act and shall confirm such
other matters related thereto as may be reasonably requested by the Company. The
Warrant Shares (unless registered under the Securities Act and any applicable
state securities laws) shall be stamped or imprinted with a legend in
substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
-5-

--------------------------------------------------------------------------------


 
Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.
 
(b) Transferability of the Warrant. Subject to compliance with Section 8(c)
below, which provisions are intended to ensure compliance with applicable
federal and states securities laws, the Securities may be transferred by the
Holder hereof, in whole or in part and from time to time.
 
(c) Method of Transfer. With respect to any offer, sale, transfer or other
disposition of the Securities, the Holder hereof shall prior to such offer,
sale, transfer or other disposition:
 
(i) surrender this Warrant or certificate representing Warrant Shares at the
principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,
 
(ii) pay any applicable transfer taxes or establish to the satisfaction of the
Company that such taxes have been paid,
 
(iii) deliver a written assignment to the Company in substantially the form
attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and
 
(iv) deliver a written opinion of such Holder’s counsel, or other evidence, if
reasonably requested by the Company, to the effect that such offer, sale,
transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.
 
As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company. If a determination has been made pursuant to this Section 8(c) that
the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination. Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied. Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws. Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within 20 days after such transfer.
 
-6-

--------------------------------------------------------------------------------


 
9. No Rights as Shareholders; Information. Prior to exercise of this Warrant,
the Holder of this Warrant, as such, shall not be entitled to vote the Warrant
Shares or receive dividends on or be deemed the holder of such shares, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
10. Modification and Waiver; Effect of Amendment or Waiver. This Warrant and any
provision hereof may be modified, amended, waived, discharged or terminated only
by an instrument in writing, designated as an amendment to this Warrant and
executed by a duly authorized officer of the Company and the Holder of this
Warrant. Any waiver or amendment effected in accordance with this Section 10
shall be binding upon the Holder, each future holder of this Warrant or of any
shares purchased under this Warrant (including securities into which such shares
have been converted) and the Company.
 
11. Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
delivered by personal delivery, or shall be sent by certified United States
mail, first-class postage prepaid or by overnight delivery using a nationally
recognized courier service, to each such holder at its address as shown on the
books of the Company or to the Company at the address first set forth above in
this Warrant. All such notices, requests, communications or other documents
shall be deemed to have been received by the recipient (i) in the case of
personal delivery, on the date of such delivery, (ii) in the case of delivery by
a nationally recognized courier service, on the next Business Day subsequent to
deposit with the courier and (iii) in the case of mailing, on the fourth
Business Day following the date of deposit in the United States mails,
first-class postage prepaid.
 
12. Successors. The obligations of the Company relating to the Warrant Shares
shall inure to the benefit of the successors and assigns of the Holder hereof
and shall be binding upon any successor entity. Upon such event, the successor
entity shall assume the obligations of this Warrant, and this Warrant (or any
substitute warrant as provided hereinbefore) shall be exercisable for the
securities, cash and property of the successor entity on the terms provided
herein.
 
13. Lost Warrants or Stock Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity agreement reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such mutilated Warrant or stock certificate, the Company will
issue and deliver a new warrant (containing the same terms as this Warrant) or
stock certificate, in lieu of the lost, stolen, destroyed or mutilated Warrant
or stock certificate.
 
14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
15. Governing Law. This Warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Nevada, without reference to principles governing choice or conflicts of
laws.
 
-7-

--------------------------------------------------------------------------------


 
16. Entire Agreement. This Warrant constitutes the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.
 
17. No Impairment. The Company will not, by an voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed under this Warrant by the Company, but will at all times in good faith
assist in carrying out all the provisions of this Warrant and in the taking of
all such actions as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
18. Issue Taxes. The Company shall pay any and all issue and other taxes payable
in respect of any issue or delivery of Common Stock upon the exercise of this
Warrant that may be imposed under the laws of the United States of America or by
any state, political subdivision or taxing authority of the United States of
America; provided, however, that the Company shall not be required to pay any
tax or taxes that may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Common Stock in a name
other than that of the registered holder of such Warrant, and no such issue or
delivery shall be made unless and until the person or entity requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
19. Severability. In the event that any one or more of the provisions contained
in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.
 
20. Counterparts. This Warrant may be executed in two or more counterparts, each
of which shall be an original, and all of which together shall constitute one
instrument.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the issue date of this Warrant by its duly authorized officers.



 
IMMS, INC.
 
a Nevada corporation
         
By:
____________________________
 
Name:
__________________
 
Title:
Chief Executive Officer

 
SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
NOTICE OF EXERCISE
 
To: IMMS, INC. (the “Company”)
 
1. The undersigned hereby:
 

  o
elects to purchase __________ shares of Common Stock of the Company pursuant to
the terms of the attached Warrant, and tenders herewith payment of the purchase
price of such shares in full.

 
2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:
 
_________________________________________
(Name)
 
_________________________________________
(Address)
 
_________________________________________
(City, State)
 
3. The undersigned represents that the aforesaid shares being acquired for the
account of the undersigned for investment and not with a view to, or for resale
in connection with, the distribution thereof and that the undersigned has no
present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
 
_______________
           (Date)



 
(Signature)
 
NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.




--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________ and whose taxpayer identification number
is _________________ the undersigned’s right, title and interest in and to the
Warrant issued by IMMS, Inc., a Nevada corporation (the “Company”) to purchase
_______ shares of the Company’s Common Stock, and does hereby irrevocably
constitute and appoint __________________________ attorney to transfer said
Warrant on the books of the Company with full power of substitution in the
premises.
 
In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:
 

  o
such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 

  o
such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.

 
_______________
           (Date)



 
(Signature)
 
NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.

 

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------


 
EXHIBIT F TO TERM SHEET
 
Risk Factors
 
All capitalized terms used in these Risk Factors, and not otherwise defined
herein, shall have the same meaning set forth in the Subscription Agreement.
 
THE NOTES (AND UPON THE CLOSING OF THE PROPOSED REORGANIZATION, THE UNITS)
OFFERED HEREBY ARE SUBJECT TO THE RISKS INHERENT IN A SPECULATIVE VENTURE. AN
INVESTMENT IN THE NOTES (AND UPON THE CLOSING OF THE PROPOSED REORGANIZATION,
THE UNITS) INVOLVES A VERY HIGH DEGREE OF RISK. PRIOR TO MAKING AN INVESTMENT
DECISION, PROSPECTIVE PURCHASERS SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK
FACTORS. THE NUMBER AND NATURE OF ALL POSSIBLE RISKS CANNOT BE ASCERTAINED.
PURCHASERS MUST RECOGNIZE THAT ALMOST ANY KIND OF ADVERSITY MAY PRECLUDE THE
ACHIEVEMENT OF EV’S STATED OBJECTIVES, PRECLUDE POSITIVE OPERATING RESULTS
AND/OR RESULT IN A TOTAL LOSS OF INVESTMENT. PURCHASERS UNABLE OR UNWILLING TO
ASSUME A HIGH DEGREE OF RISK MUST NOT CONSIDER THE PURCHASE OF THE NOTES. YOU
SHOULD NOT INVEST IN EV’S NOTES UNLESS YOU CAN AFFORD TO LOSE YOUR ENTIRE
INVESTMENT.
 
THE DOCUMENTS GIVEN TO PURCHASERS AS PART OF THIS OFFERING CONTAIN CERTAIN
FORWARD-LOOKING STATEMENTS WHICH INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES,
BOTH KNOWN AND UNKNOWN. WHEN USED IN THESE DOCUMENTS, THE WORDS “ANTICIPATES,”
“ESTIMATES,” “FORECASTS,” “PLANS,” “INTENDS,” “HOPES,” “WISHES,” “EXPECTS,”
“BELIEVES” AND SIMILAR WORDS, AS THEY RELATE TO EV OR EV’S MANAGEMENT, ARE
INTENDED TO IDENTIFY SUCH FORWARD-LOOKING STATEMENTS. EV’S ACTUAL RESULTS,
PERFORMANCE OR ACHIEVEMENTS MAY DIFFER MATERIALLY FROM THOSE EXPRESSED OR
IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. FACTORS THAT COULD CAUSE OR
CONTRIBUTE TO SUCH DIFFERENCES INCLUDE THOSE DISCLOSED BELOW.
 
PROSPECTIVE PURCHASERS SHOULD CAREFULLY CONSIDER, AMONG OTHERS, THE FOLLOWING
RISK FACTORS PRESENT IN THIS OFFERING:
 

--------------------------------------------------------------------------------


 
Risks Relating to EV’s Business and Operations
 
We have a history of operating losses.If we continue to incur operating losses,
we eventually may have insufficient working capital to maintain or expand
operations according to our business plan. As of September 30, 2007, we had an
accumulated deficit of $6,297,670. For the years ended December 31, 2006 and
2005, we incurred losses from operations of $1,407,223 and $951,690,
respectively. We also incurred losses from operations of $1,723,827 during the
nine months ended September 30, 2007. We may not generate sufficient revenues
from product sales in the future to achieve profitable operations. If we are not
able to achieve profitable operations at some point in the future, we eventually
may have insufficient working capital to maintain our operations as we presently
intend to conduct them or to fund our expansion and marketing and product
development plans. In addition, our losses may increase in the future as we
expand our manufacturing capabilities and fund our marketing plans and product
development. These losses, among other things, have had and will continue to
have an adverse effect on our working capital, total assets and stockholders’
equity. If we are unable to achieve profitability, the market value of our
common stock will decline and there would be a material adverse effect on our
financial condition. The report of our auditors accompanying our financial
statements includes a statement that these factors raise substantial doubt about
our ability to continue as a going concern. If we need to raise additional
financing to support our operations, we cannot assure you that additional
financing will be available on terms favorable to us, or at all. If adequate
funds are not available or if they are not available on acceptable terms, our
ability to fund the growth of our operations, take advantage of opportunities,
develop products or services or otherwise respond to competitive pressures,
could be significantly limited. 
 
If we fail to make certain required payments and perform other contractual
obligations to our senior secured lenders, the debt obligations to such lenders
may be in default and accelerate, which would have a material adverse effect on
us and our continued operations.We have entered into forbearance agreements with
Vineyard Bank and Amalgamated Bank, our senior secured lenders with respect to
outstanding obligations owing to these lenders. At September 30, 2007, the
principal amount of our obligations to Vineyard Bank and Amalgamated Bank were
approximately $906,000 and $10,135,000, respectively. We can give no assurance
that we will be able to fulfill the obligations created under such forbearance
agreements on a timely basis or at all. If we do not comply with any or all of
the conditions of the forbearance agreements, either or both of our senior
secured lenders may declare us in default of such agreements. If either of our
lenders declares their respective forbearance agreement in default, we may be
forced to discontinue operations, and investors may lose their entire
investment.
 
Under our Forbearance Agreement with Amalgamated Bank, we will be required to
liquidate our entire existing rental fleet by the end of 2008, which would have
a material adverse effect on our continued operations. Under the terms of our
Forbearance Agreement with Amalgamated Bank, we will be required to liquidate
our entire existing rental fleet by the end of 2008. Unless we are able to
acquire other rental cars or other sources of revenue, we will be forced to
discontinue operations. There can be no assurances that we will be able to have
any revenue generating sources after we liquidate our current rental fleet. In
addition, as we take steps to liquidate our rental fleet during 2008, our
revenue generating sources will diminish due to the reduction of our rental
fleet. We cannot assure you that we will be able to generate sufficient revenues
to sustain operations during the course of 2008 as we liquidate our fleet.
 
Under our Forbearance Agreement with Amalgamated Bank, our Manager has pledged
all of his limited liability membership interests to secure the performance of
our obligations to Amalgamated Bank. If the Proposed Reorganization closes, our
Manager’s membership interests will be converted into shares of IMMS common
stock. The foreclosure on his shares could have an adverse effect on the price
of IMMS’s common stock. Jeffrey S. Pink, the Manager of EV, has guaranteed our
obligations to Amalgamated Bank and has pledged all of his limited liability
company membership interests to secure the performance of such obligations. If
the Proposed Reorganization with IMMS closes, his membership interests would
convert into shares of IMMS common stock. If Amalgamated Bank forecloses on such
pledged shares, the shares may be sold into the market in sufficient volume and
at prices which could have an adverse effect on the price of IMMS common stock. 
 
2

--------------------------------------------------------------------------------


 
Our Manager may have interests different from those of our limited liability
company members, that may influence him to support or approve of the Proposed
Reorganization.The terms of the Proposed Reorganization, Forbearance Agreement
and the various other agreements contemplated thereby directly affect the
Manager in ways that may create interests for him that are different from, or in
addition to, those of other EV members. For the above reasons, the Manager may
be more likely to support and recommend the approval of the Proposed
Reorganization than if he did not hold these interests.
 
The Proposed Reorganization raises potential conflicts of interest.Certain
individuals, either individually or collectively as part of another entity, may
come to own interests of both IMMS and EV prior to the closing of the Proposed
Reorganization. Purchasers should be aware that conflicts of interest could
arise as a result and that such conflicts of interest have the potential to
affect the outcome of the Proposed Reorganization, should and when it close.  
 
If our financial information were subject to audit, a “going concern” opinion
would be included.As of the date of this Offering, our financial information for
the periods ending December 31, 2006 and 2005 has not been fully audited. The
audit for such periods will be completed before the Closing. We anticipate that
when such financial statements are prepared pursuant to an audit and in
accordance with generally accepted accounting principles, our audited financial
statements for the years ending December 31, 2006 and 2005 include a statement
in the report of our independent auditor, to the effect, among others, that
there is substantial risk as to EV’s status as a going concern and that the our
continuation as a going concern is dependent on our ability to obtain additional
financing to fund operations, implement our business model and ultimately, to
obtain profitable operations. There can be no assurance that we will be able to
obtain such a financing on favorable terms, or establish future profitable
operations, and, if not, we may be forced to discontinue operations and you may
lose your entire investment in our common stock.
 
Our business plan may not be realized.Our operations are subject to all of the
risks inherent in the establishment of a new business enterprise, including
inadequate working capital and a limited operating history. The likelihood of
our success must be considered in light of the problems, expenses, complications
and delays frequently encountered in connection with the development of a new
business. Unanticipated events may occur that could affect the actual results
achieved during the forecast periods. Consequently, the actual results of
operations during the forecast periods will vary from the forecasts and such
variations may be material. In addition, the degree of uncertainty increases
with each successive year presented. There can be no assurance that we will
succeed in the anticipated operation of our business plan. If our business plan
proves to be unsuccessful, you may lose their entire investment and our business
may fail.
 
3

--------------------------------------------------------------------------------


 
In the past, we have been dependent on government and private grants for
funding.We have received revenues from various local, regional, state and
federal government agencies and one private entity. Typically, governmental
agencies have monies available to fund some of the necessary costs for vehicle
acquisition, infrastructure development, and other start-up expenses in new
market areas. We consider availability of local market (and other government)
funding in determining the sites we will open, and have yet to open in any
market that has not provided some financial incentives for start-up. However,
there can be no assurance that local markets (and other governmental agencies)
will continue to make funds available for our operations or that the grants
which have been awarded to we will continue to be funded. Failure to receive
funding from these agencies could have a material adverse effect on our business
and prospects.
 
We will need additional financing to maintain and expand our business, and to
implement our business plan. Such financing may not be available on favorable
terms, if at all.If we needs funds and cannot raise them on acceptable terms, we
may not be able to:
 

 
·
execute our business plan;

 

 
·
take advantage of future opportunities, including synergistic acquisitions;

 

 
·
respond to customers, competitors or violators of our proprietary and
contractual rights; or

 

 
·
remain in operation.

 
We may have to raise substantial additional capital if we continue to incur
operational losses or we need to maintain or accelerate favorable, but costlier,
growth of our revenues. There can be no assurance that debt or equity financing,
or cash generated by operations, will be available or sufficient to meet our
requirements. Additional funding may not be available under favorable terms, if
at all.
 
We may be unable to predict accurately the timing and amount of our capital
requirements. We have historically financed our activities through working
capital provided from operations, the private placement of equity securities,
loans and from lines of credit. We may be required to raise additional funds
through public or private financing, bank loans, collaborative relationships or
other arrangements earlier than expected. It is possible that banks, venture
capitalists and other investors may perceive our capital structure or operating
history as too great a risk to bear. As a result, additional funding may not be
available at attractive terms, or at all. If we cannot obtain additional capital
when needed, we may be forced to agree to unattractive financing terms, change
our method of operations, curtail operations significantly, obtain funds through
entering into arrangements with collaborative partners or others, or issue
additional securities. Any future issuances of our securities may result in
substantial dilution to existing stockholders. The failure to raise the required
additional funding could have a material adverse effect on EV’s business and its
prospects.
 
Our success will depend on our newly assembled senior management team. Our
success will be largely dependent upon the performance of our senior management
team. Investors must rely on the expertise and judgment of senior management and
other key personnel. The failure to attract and retain individuals with the
skill and experience necessary to execute our business plan could have a
materially adverse impact upon our prospects. We currently do not have any key
man insurance policies and has no current plans to obtain any; therefore there
is a risk that the death or departure of any director, member of management, or
any key employee could have a material adverse effect on operations.
 
4

--------------------------------------------------------------------------------


 
We may not operate profitably because global, economic, political, and social
conditions beyond our control have created an unpredictable environment for
companies such as us.Our business may suffer from adverse economic conditions
worldwide that have contributed to an economic slowdown. Recent geopolitical and
social turmoil in many parts of the world, including actual incidents and
potential future acts of terrorism and war, may continue to put pressure on
global economic conditions. These geopolitical and social conditions, together
with the resulting economic uncertainties, make it extremely difficult for us to
accurately forecast and plan future business activities. This is especially true
in the travel industry, of which we are a part. This reduced predictability
challenges our ability to operate profitably or to increase revenues. In
particular, it is difficult to develop and implement strategies to create
sustainable business models and efficient operations. If the current uncertain
economic conditions continue or deteriorate, there could be additional material
adverse impact on our financial position, revenues and results of operations or
cash flow.
 
Our success is dependent upon our ability to rent environmentally friendly cars.
We have a diversified fleet of automobiles consisting of multiple models of
hybrid electric and low-emissions cars from different manufacturers. It is
possible that in projecting growth, our senior management team has overestimated
the public interest in the overall environmentally friendly rental market. One
or more competitors may initiate a business model similar to ours and may rent
environmentally friendly for less money or on better terms than ours.
Fluctuations in the estimated pricing for supply or daily rentals can affect
profitability. We have not entered into any long term supply contract with any
vehicle manufacturer. Also, because we specialize in environmentally friendly
cars, we are more vulnerable than a diversified business. We are vulnerable to
changes in local conditions, such as fuel pricing changes and other market
conditions, as well as various disasters, including those which it is not
possible or economically feasible to insure against, such as earthquakes,
floods, hurricanes and war. If the public interest in environmental friendly
cars declines, there could be a material adverse impact on our results of
operations.
 
We are dependent on the successful operation of the existing locations and
execution of the business plan.We have opened a total of seven locations.
Continued site expansion according to our business plan will be dependent upon
the profitability of these existing locations and the availability of funds to
expand operations. We plan to expand to multiple new locations to meet business
projections. Market size projections for these new locations are based on
operating history and market demand at existing locations. It is possible that
once such locations open, they will not operate in accordance with the operating
trends of the existing locations. There can be no assurance that we will ever
open any additional locations, or that additional locations will be profitable,
or profitable enough to justify opening additional locations. 
 
5

--------------------------------------------------------------------------------


 
We are dependent on existing relationships with automobile manufacturers to
continue to supply us with environmentally friendly cars to meet our business
demands. We are dependent upon relationships with manufacturers for rental
operations. Our management believes that the manufacturers will produce enough
cars to meet our business demands. Despite having obtained cars from the
manufacturers in the past, there can be no assurance that manufacturers will
continue to build or allocate vehicles to us. In addition to market demands,
manufacturers have been encouraged (by regulation or otherwise) by governments
to manufacture environmentally friendly cars. There can be no assurance that the
manufacturers will continue to manufacture such cars if such incentives (or
regulations) are discontinued. Failure to obtain adequate numbers of such cars
could have a material adverse effect upon our business and prospects.
 
We face significant competition in the car rental industry.The car rental
business is highly competitive. We compete against a number of established
rental car companies with greater marketing and financial capabilities. Our
market specialization is the rental of hybrid electric and low-emissions cars.
Although we believe that we are the first rental company featuring predominately
environmentally friendly cars, we may face difficulty competing against other
car rental companies should they devote significant resources to such cars.
There can be no assurance that one or more competitors may not initiate a rental
business similar to ours, thus compromising the differentiating factor for us.
Increased competition in the rental car industry may result in reduced operating
margins, loss of market share and a diminished brand franchise. There can be no
assurance that we will be able to compete successfully against our competitors,
and competitive pressures faced by us may have a material adverse effect on our
business, prospects, financial condition and results of operations.
 
We are dependent on fleet financing for acquiring cars.Our ability to purchase
and finance the cars depends on the calculation and assignment of risk for the
resale value of the vehicles. Despite our plans for securing the resale value,
lending companies may not be enticed to finance the cars. There can be no
assurance that the financing required to purchase and deploy cars will be
available to us in order to meet business projections. Our failure to obtain
financing for the acquisition of cars could have a material adverse effect on
our business and prospects.
 
We face risks associated with entry into new business areas.We may choose to
expand our operations by promoting new or complementary services, expanding the
breadth and depth of services offered, or expanding our market presence through
relationships with third parties. There can be no assurance that we will be able
to expand our efforts and operations in a cost-effective or timely manner or
that any such efforts would increase overall market acceptance. Furthermore, any
new business (or line of business) launched by us that was not favorably
received by consumers could damage our reputation or brand. Expansion of our
operations in this manner would also require significant additional expenses and
development, and would stretch our management, financial and operational
resources. The lack of market acceptance of such efforts or our inability to
generate satisfactory revenues from such expanded services or products to offset
their cost could have a material adverse effect on our business, prospects,
financial condition and results of operations.
 
We may not maintain insurance sufficient to cover the full extent of our
liabilities.We maintain various forms of insurance. However, such insurance has
limitations on liability that may not be sufficient to cover the full extent of
such liabilities. Also, such risks may not, in all circumstances be insurable
or, in certain circumstances, we may elect not to obtain insurance to deal with
specific risks due to the high premiums associated with such insurance or other
reasons. The payment of such uninsured liabilities would reduce the funds
available to us. The occurrence of a significant event that we are not fully
insured against, or the insolvency of the insurer of such event, could have a
material adverse effect on our financial position, results of operations or
prospects.
 
6

--------------------------------------------------------------------------------


 
We may not be able to obtain all the necessary licenses and permits required to
carry on our business activities. Our operations may require licenses and
permits from various governmental authorities. There can be no assurance that we
will be able to obtain all necessary licenses and permits that may be required
to carry required business activities.
 
We may not be able to maintain the information technology and computer systems
required to serve our customers.Our reputation and ability to attract, retain,
and serve customers is dependent upon the reliable performance of our technology
infrastructure and fulfillment processes. Interruptions or technical problems
could make our systems unavailable to service customers and could diminish the
overall attractiveness of our service to potential customers.
 
There may be changes in our accounting practices and/or taxation.We cannot
predict the impact that future changes in accounting standards or practices may
have on our financial results. New accounting standards could be issued that
could change the way we record revenues, expenses, assets and liabilities. These
changes in accounting standards could adversely affect our reported earnings.
Increases in direct and indirect income tax rates could affect after tax income.
Equally, increases in indirect taxes could affect our products’ affordability
and reduce its sales.
 
Risks Relating to IMMS’s Business and Operations
 
IMMS may be deemed to be a “shell company” under applicable securities laws.
IMMS may be deemed to be a “shell company” as defined under Rule 405 of the
Securities Act of 1933 and Rule 12(b)-2 of the Securities Exchange Act of 1934.
As such, IMMS is subject to many risks common to such enterprises, including the
potential failure of the contemplated Proposed Reorganization, inability to
generate revenues or operate any acquired business profitably, cash shortages,
under-capitalization, and limitations with respect to personnel, financial and
other resources.
 
IMMS has a history of operating losses. IMMS has not had a profitable operating
history and no assurance can be made that IMMS will be profitable in the future.
If the Proposed Reorganization with EV closes, there can be no assurance that
IMMS will be successful in achieving a return on Purchasers’ investment. The
likelihood of success must be considered in light of IMMS’s limited scope of
operations, the risks associated with Proposed Reorganization with EV, and the
successful execution of EV’s business plan. If IMMS is unable to achieve
profitability, the market value of its stock will decline and there will be a
material adverse effect on its financial condition. IMMS has accumulated losses
from operations for the nine months ending September 30, 2007. The report of
IMMS’s auditor accompanying it financial statements for the period ended
December 31, 2006 includes a statement that IMMS has suffered recurring losses
from operations that raise substantial doubt about IMMS’s ability to continue as
a going concern.
 
7

--------------------------------------------------------------------------------


 
A definitive reorganization agreement with EV has not been reached and may never
be reached. IMMS has entered into a Letter of Intent with EV dated March __,
2008 that sets forth the proposed terms of a Proposed Reorganization with EV. A
definitive Proposed Reorganization agreement has not been reached and
negotiations regarding the terms of the agreement are ongoing. If the Proposed
Reorganization does not occur, EV must return a portion of the subscription
proceeds to Purchasers. The Purchasers will therefore not receive a return on
such investment. There can be no assurance that a definitive agreement will be
reached or that the Proposed Reorganization will occur.
 
Risks Associated with this Offering 


EV is currently in default with Amalgamated, and may continue to remain in
default. EV is currently in default with Amalgamated, its primary lender. EV has
entered into a Forbearance Agreement with Amalgamated, the terms of which
require EV to make certain cash payments, including $250,000 out of the proceeds
of this Offering, and to liquidate its entire rental car fleet no later than
December 31, 2008. If EV liquidates its entire rental car fleet and has no
completed any of the acquisitions currently contemplated under its business
plan, EV may not be able to generate sufficient revenue to operate profitably,
or at all, may be forced to discontinue operations. Under such circumstances,
there could be no assurance that EV would be able to timely fulfill its
obligations to Amalgamated.


The Notes sold pursuant to this Offering may be unsecured.  Only with the
permission of Amalgamated Bank will EV be allowed the create any junior liens in
any of EV’s assets. There can be no assurance that such permission will be
granted by Amalgamated. In addition, there can be no assurance that other
lenders of EV with security interests in EV’s assets will allow the creation of
any liens junior to their interests. Even in the event that any junior liens in
any of EV’s assets are permitted by Amalgamated and other senior creditors,
there still may not be any remaining assets to secure the Notes. Thus, the Notes
issued pursuant to this Offering may be unsecured.


The minimum and maximum dollar amount of Notes was set by EV. The minimum and
maximum dollar amount for the Notes has been set by the Manager of EV and the
Placement Agent without negotiation with any other person. There is no direct
relationship between the Note dollar amount and the asset value, net worth or
other established criteria of value of EV, and in no event should the Note
dollar amount be regarded as an indication of any present or future market price
for any securities offered or sold by IMMS or EV, whether now or in the future.


EV may not sell the minimum dollar amount of Notes required to close the
Proposed Reorganization. In order to close this Offering, EV must sell a minimum
of $500,000 of Notes. EV must sell $1,000,000 of Notes (including the initial
$500,000), in order to close the Proposed Reorganization. Under the terms of the
Letter of Intent with IMMS, EV must sell a minimum of $1,000,000 of Notes
(including the initial $500,000). No assurance can be made that EV will sell
sufficient amounts of Notes necessary to meet these minimum threshold amounts.
In connection with the initial Closing of $500,000 of Notes in this Offering,
the closing of the Proposed Reorganization is not a condition to the Closing of
the initial $500,000 of subscriptions. Thus, if the closing of the Proposed
Reorganization does not occur, the Notes may never convert into Units of IMMS.
Therefore, investors who purchase Notes in connection with the initial Closing
of $500,000 of Notes will be at a greater risk of loss of their entire
investment.
 
8

--------------------------------------------------------------------------------


 
All of the Securities that Comprise the Units being Offered Hereunder are
“Restricted Securities” under Rule 144.  There is no public market for the
convertible debentures and the warrants of IMMS which comprise the Units, and
there can be no assurance that any such public market will develop. Unless there
is an effective registration statement covering the Units, no public sale of any
of such securities can be made for at least six (6) months from the closing of
the Proposed Reorganization, and then, all resales of these shares must be made
in accordance with Rule 144 under the Securities Act. Generally, “restricted
securities” can be resold by non-affiliates under Rule 144, once they have been
held for at least six (6) months, provided that certain information about the
issuer is publicly available. Once the restricted securities have been held for
one year, assuming the holder of the securities is not (and has not been for the
preceding 90 day period) an affiliate of the issuer, unlimited sales can be made
without further compliance with the terms and provisions of Rule 144. In
addition, affiliates may resell restricted securities under Rule 144 once the
restricted securities have been held for at least six (6) months, provided that
certain resale conditions under Rule 144 have been met, including requirements
with respect to the availability of current public information, manner of sale,
sales volume restrictions and notice filing requirements. No assurance can be
given that Rule 144 will be available to purchasers in this Offering for the
resale of their Units. The simultaneous sale of these shares may adversely
affect the market price of our common stock.


If IMMS is deemed to be a “shell company,” there may be additional restrictions
on your ability to resell the shares of IMMS Common Stock under Rule 144.
Currently, Rule 144 under the Securities Act permits the public resale of
securities under certain conditions after a six-month holding period by the
seller. However, Rule 144 imposes a general prohibition against reliance on Rule
144 for the resale of securities of issuers which have no operations and,
therefore, may be deemed to be a “shell company” under Rule 405 of the
Securities Act. Stockholders of “shell companies,” are ineligible to rely on
Rule 144 as a resale exemption for securities, until:



 
·
the issuer of the securities that was formerly a “shell company” ceases to be a
“shell company,”

 
·
the issuer is subject to the reporting requirements of Section 13(a) or 15(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”),

 
·
the issuer has filed all reports and materials (other than Form 8-K reports)
required to have filed all under Section 13 or 15(d) of the Exchange Act, as
applicable, during the 12 months (or for such shorter period that the issuer was
required to file such reports and materials), and

 
·
at least one year has elapsed from the time that the issuer filed with the SEC
certain information (the “Form 10 information”) which a company would be
required to file if such company was to register a class of its securities under
the Exchange Act reflecting its status as an entity that is not a “shell
company.”

 
9

--------------------------------------------------------------------------------


 
If IMMS is deemed to be a “shell company,” in order to cause IMMS to cease to be
a “shell company,” following the closing of the Proposed Reorganization, IMMS
would need to file with the SEC the Form 10 information concerning the Proposed
Reorganization and the history and operations of EV. Further, IMMS stockholders
would not be eligible to rely on Rule 144 as a resale exemption until at least
one year has elapsed from the date that the issuer has filed the Form 10
information with the SEC. It is anticipated that IMMS will file the Form 10
information with the SEC following the Proposed Reorganization, should and when
it close, but there can be no assurances as to the timing of the filing of the
Form 10 information or the commencement of the one year period. In order for
IMMS stockholders to be eligible to rely on Rule 144, IMMS will need to be
subject to the reporting requirements of Section 13(a) or 15(d) of the Exchange
Act. IMMS currently is not subject to such reporting requirements under the
Exchange Act and will need to register the IMMS Common Stock under the Exchange
Act. Further, at the time of any proposed resale of restricted securities under
Rule 144, IMMS will need to have filed all reports and materials (other than
Form 8-K reports) required to have been filed under Section 13 or 15(d) of the
Exchange Act, as applicable, during the 12 months (or for such shorter period
that the issuer was required to file such reports and materials). At the time
that stockholders wish to resell their IMMS shares under Rule 144, there can be
no assurances that IMMS will be subject to the reporting requirements of the
Exchange Act or, if so, current in its reporting requirements under the Exchange
Act, in order for stockholders to be eligible to rely on Rule 144 at such time.
In addition to the foregoing requirements of Rule 144 under the federal
securities laws, the various state securities laws may impose further
restrictions on the ability of a holder to sell or transfer the shares of IMMS
Common Stock.


The securities that comprise the Units being offered may be subject to the Penny
Stock Rules. IMMS’s common stock may be subject to “penny stock” regulations
that may affect the liquidity of our common stock. IMMS’s common stock may be
subject to the rules adopted by the SEC that regulate broker-dealer practices in
connection with transactions in “penny stocks.” Penny stocks are generally
equity securities with a price of less than $5.00 (other than securities
registered on certain national securities exchanges, for which current price and
volume information with respect to transactions in such securities is provided
by the exchange or system).
 
The penny stock rules require that a broker-dealer, prior to a transaction in a
penny stock not otherwise exempt from those rules, deliver a standardized risk
disclosure document prepared by the SEC, which contains the following:
 

 
·
a description of the nature and level of risk in the market for penny stocks in
both public offerings and secondary trading,

 

 
·
a description of the broker’s or dealer’s duties to the customer and of the
rights and remedies available to the customer with respect to violation of such
duties or other requirements of securities laws,

 

 
·
a brief, clear, narrative description of a dealer market, including “bid” and
“ask” prices for penny stocks and significance of the spread between the “bid”
and “ask” price,

 
10

--------------------------------------------------------------------------------


 

 
·
a toll-free telephone number for inquiries on disciplinary actions, definitions
of significant terms in the disclosure document or in the conduct of trading in
penny stocks, and

 

 
·
such other information and is in such form (including language, type, size and
format), as the SEC shall require by rule or regulation.

 
Prior to effecting any transaction in penny stock, the broker-dealer also must
provide the customer the following:
 

 
·
the bid and offer quotations for the penny stock,

 

 
·
the compensation of the broker-dealer and its salesperson in the transaction,

 

 
·
the number of shares to which such bid and ask prices apply, or other comparable
information relating to the depth and liquidity of the market for such stock,

 

 
·
the liquidity of the market for such stock, and

 

 
·
monthly account statements showing the market value of each penny stock held in
the customer’s account.

 
In addition, the penny stock rules require that prior to a transaction in a
penny stock not otherwise exempt from those rules, the broker-dealer must make a
special written determination that the penny stock is a suitable investment for
the purchaser and receive the purchaser’s written acknowledgment of the receipt
of a risk disclosure statement, a written agreement to transactions involving
penny stocks, and a signed and dated copy of a written suitability statement.
These disclosure requirements may have the effect of reducing the trading
activity in the secondary market for a stock such as our common stock if it is
subject to the penny stock rules.
 
The Public Market for IMMS’s Common Stock is Minimal. IMMS’s common stock is
thinly-traded on the OTC Bulletin Board, meaning that the number of persons
interested in purchasing its common shares at or near ask prices at any given
time may be relatively small or non-existent. This situation is attributable to
a number of factors, including the fact that IMMS is a small company which is
relatively unknown to stock analysts, stock brokers, institutional investors and
others in the investment community that generate or influence sales volume, and
that even if we came to the attention of such persons, they tend to be
risk-averse and would be reluctant to follow an unproven company such as EV’s or
purchase or recommend the purchase of IMMS’s shares until such time as we became
more seasoned and viable. As a consequence, there may be periods of several days
or more when trading activity in IMMS’s shares is minimal or non-existent, as
compared to a seasoned issuer which has a large and steady volume of trading
activity that will generally support continuous sales without an adverse effect
on share price. There can be no assurance that a broader or more active public
trading market for IMMS’s common shares will develop or be sustained, or that
current trading levels will be sustained. Due to these conditions, IMMS can give
investors no assurance that they will be able to sell their shares at or near
ask prices or at all.
 
11

--------------------------------------------------------------------------------


 
The price of IMMS’s common stock is highly volatile. If the Proposed
Reorganization with EV is successful, it is anticipated that IMMS’s stock price
will be volatile and the value of your shares may be subject to sudden
decreases. It is anticipated that IMMS’s common stock price will be volatile.
IMMS’s common stock price may fluctuate due to factors relating to the closing
of the Proposed Reorganization such as:



 
·
actual or anticipated fluctuations in its quarterly and annual operating
results;




 
·
actual or anticipated product constraints;




 
·
decreased demand for our products resulting from changes in consumer
preferences;




 
·
product and services announcements by us or our competitors;




 
·
loss of any of our key executives;




 
·
regulatory announcements, proceedings or changes;




 
·
announcements in the rental car community;




 
·
competitive product developments;




 
·
intellectual property and legal developments;




 
·
mergers or strategic alliances in the rental car industry;




 
·
any business combination we may propose or complete;




 
·
any financing transactions we may propose or complete; or




 
·
broader industry and market trends unrelated to its performance.

 
12

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of
_____________, 2008 by and among IMMS, Inc., a Nevada corporation (the
“Company”), (ii) each person listed on Exhibit A attached hereto (collectively,
the “Initial Investors” and each individually, an “Initial Investor”), and (iii)
each person or entity that subsequently becomes a party to this Agreement
pursuant to, and in accordance with, the provisions of Section 8 hereof
(collectively, the “Investor Permitted Transferees” and each individually an
“Investor Permitted Transferee”).
 
WHEREAS, the Company has agreed to issue and sell to the Initial Investors (the
“Offering”), and the Initial Investors have agreed to purchase from the Company,
units of the Company’s securities consisting of a minimum of $500,000 and up to
a maximum of $2,000,000 principal amount of convertible debentures (the
Convertible Debentures”), convertible into shares (the “Debenture Shares”) of
the Company's common stock, $0.001 par value per share (the “Common Stock”), and
a minimum of 250,000 and up to a maximum of 1,000,000 common stock purchase
warrants (the “Warrants”), exercisable into shares of the Company's Common Stock
(the “Warrant Shares”), all upon the terms and conditions set forth in that
certain Term Sheet dated March 6, 2008, as amended, modified or supplemented
(the “Term Sheet”);
 
WHEREAS, the terms of the Term Sheet provide that it shall be a condition
precedent to the closing of the transactions there under, for the Company and
the Initial Investors to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
SECTION 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
 
"Advice" shall have the meaning set forth in Section 4.
 
"Affiliate" means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person, whether by contract, through the ownership of
voting securities, or otherwise, and the terms "controlling" and "controlled"
have meanings correlative to the foregoing; provided, however, that in no event
shall the Investor be deemed an Affiliate of the Company.
 
"Business Day" means any day that is not a Saturday, a Sunday or a legal holiday
on which banking institutions in the State of California are not required to be
open.
 
"Capital Stock" means, with respect to the Company, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock issued by the Company, including each class of common stock and preferred
stock of the Company.
 
"Common Stock" means the Common Stock, par value $0.001 per share, of the
Company or any other shares of capital stock or other securities of the Company
into which such shares of Common Stock shall be reclassified or changed,
including by reason of a merger, consolidation, reorganization or
recapitalization. If the Common Stock has been so reclassified or changed, or if
the Company pays a dividend or makes a distribution on the Common Stock in
shares of capital stock, or subdivides (or combines) its outstanding shares of
Common Stock into a greater (or smaller) number of shares of Common Stock, a
share of Common Stock shall be deemed to be such number of shares of stock and
amount of other securities to which a holder of a share of Common Stock
outstanding immediately prior to such change, reclassification, exchange,
dividend, distribution, subdivision or combination would be entitled.

1

--------------------------------------------------------------------------------



"Company" has the meaning set forth in the introductory clauses.
 
"Consulting Agreement" has the meaning set forth in the introductory clauses.
 
"Effectiveness Period" has the meaning set forth in Section 2(g).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
"Holdback Period" has the meaning set forth in Section 3.
 
"Indemnified Party" has the meaning set forth in Section 7(c).
 
"Indemnifying Party" has the meaning set forth in Section 7(c).
 
"Interruption Period" has the meaning set forth in Section 4.
 
“Investors” shall mean, collectively, the Initial Investors and the Investor
Permitted Transferees; provided, however, that the term “Investors” shall not
include any of the Initial Investors or any of the Investor Permitted
Transferees that ceases to own or hold any Purchased Shares or Warrant Shares.
 
"Losses" has the meaning set forth in Section 7(a).
 
"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
"Piggyback Registration" has the meaning set forth in Section 2(a).
 
"Prospectus" means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable Shares
covered by such Registration Statement and all other amendments and supplements
to such prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
prospectus.
 
"Registrable Shares" means the Debenture Shares and the Warrant Shares unless
(i) they have been effectively registered under Section 5 of the Securities Act
and disposed of pursuant to an effective Registration Statement, (ii) such
securities can be freely sold and transferred without restriction under Rule 144
or any other restrictions under the Securities Act or (iii) such securities have
been transferred pursuant to Rule 144 under the Securities Act or any successor
rule such that, after any such transfer referred to in this clause (iii), such
securities may be freely transferred without restriction under the Securities
Act.
 
"Registration" means registration under the Securities Act of an offering of
Registrable Shares pursuant to a Piggyback Registration.
 
"Registration Statement" means any registration statement under the Securities
Act of the Company that covers any of the Registrable Shares pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement, including pre-effective
amendments and post-effective amendments, all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

2

--------------------------------------------------------------------------------



"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
"Underwritten Registration or Underwritten Offering" means a registration under
the Securities Act in which securities of the Company are sold to an underwriter
for reoffering to the public.
 
SECTION 2. Piggyback Registration.
 
(a) Right to Piggyback. If at any time after the date hereof, the Company
proposes to file a registration statement under the Securities Act with respect
to a public offering of securities of the same type as the Registrable Shares,
whether as a result of a primary or secondary offering of such securities or
pursuant to registration rights granted to holders of other such securities of
the Company (other than a registration statement (i) on Form S-4 or Form S-8 or
any successor forms thereto, or (ii) filed solely in connection with a dividend
reinvestment plan or employee benefit plan covering officers or directors of the
Company or its Affiliates) or for the account of any holder of securities of the
same type as the Registrable Shares or the securities into which the Registrable
Securities then are convertible (to the extent that the Company has the right to
include Registrable Shares in any registration statement to be filed by the
Company on behalf of such holder), then the Company shall give written notice of
such proposed filing to the Investors at least thirty (30) days before the
anticipated filing date. Such notice shall offer the Investors the opportunity
to register such amount of Registrable Shares as they may request (a "Piggyback
Registration"). Subject to Section 2(b), the Company shall include in each such
Piggyback Registration all Registrable Shares with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after notice has been given to the Investors. Each Investor shall be permitted
to withdraw all or any portion of the Registrable Shares of such Investor from a
Piggyback Registration at any time prior to the effective date of such Piggyback
Registration.
 
(b) Priority on Primary Registration. If a Piggyback Registration is an
Underwritten Registration on behalf of the Company and the managing
underwriter(s) of such offering advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can reasonably be sold in such offering, then the
Company shall include in such registration: (i) first, the securities that the
Company proposes to sell, (ii) second, the shares of the Company requested by
the Investors to be included therein (pro rata in accordance with the number of
Registrable Shares requested by the Investor to be included in such
registration). If the managing underwriter of such offering subsequently advises
the Company in writing that the number of securities which can be sold exceeds
the number of securities included in the offering, the Company shall include in
the registration, first, the securities that the Company proposes to sell, and
second, such Registrable Shares that the Investors had originally requested be
included in the registration and third, such other securities originally
proposed for inclusion in such registration.
 
(c) Priority on Secondary Registrations. If a Piggyback Registration is an
Underwritten Registration on behalf of holders of the Company's securities
holders other than the Investor(s) of the Registrable Shares and the managing
underwriter(s) of such offering advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can reasonably be sold in such offering, then the
Company shall include in such registration: (i) first, if such registration is
being made on behalf of other stockholders of the Company exercising demand
registration rights, then the securities so requested to be included therein in
accordance with such demand registration rights, and (ii) second, the
Registrable Shares requested by the Investors to be included in such
registration and other securities requested to be included in such registration
(pro rata in accordance with the number of Registrable Shares requested by each
Investor and holders of such other securities to be included in such
registration). If the managing underwriter of such offering subsequently advises
the Company in writing that the number of securities which can be sold exceeds
the number of securities included in the offering, the Company shall include in
the registration such additional securities that the Investors of the
Registrable Shares and other holders of securities had originally requested to
be included in the registration (pro rata in accordance with the number of
Registrable Shares requested by each Investor and holders of such other
securities to be included in such registration).

3

--------------------------------------------------------------------------------



(d) Right To Abandon. Nothing in this Section 2 shall create any liability on
the part of the Company to the Investors if the Company in its sole discretion
should decide not to file a registration statement proposed to be filed pursuant
to Section 2(a) or to withdraw such registration statement subsequent to its
filing, regardless of any action whatsoever that an Investor may have taken,
whether as a result of the issuance by the Company of any notice hereunder or
otherwise.
 
SECTION 3. Holdback Agreement. If (i) during the Effectiveness Period, the
Company shall file a registration statement (other than in connection with the
registration of securities issuable pursuant to an employee stock option, stock
purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to the Common Stock or similar securities or securities convertible
into, or exchangeable or exercisable for, such securities and (ii) with
reasonable prior notice, the Company (in the case of a non-underwritten public
offering by the Company pursuant to such registration statement) advises the
Investors in writing that a public sale or distribution of such Registrable
Shares would materially adversely affect such offering or the managing
underwriter or underwriters (in the case of an underwritten public offering by
the Company pursuant to such registration statement) advises the Company in
writing (in which case the Company shall notify the Investors) that a public
sale or distribution of Registrable Shares would materially adversely impact
such offering, then each Investor shall, to the extent not inconsistent with
applicable law, refrain from, and agree in a writing to the Company and the
underwriter or underwriters to refrain from, effecting any public sale or
distribution of Registrable Shares during the ten (10) days prior to the
effective date of such registration statement and until the earliest of (A) the
abandonment of such offering, (B) ninety (90) days from the effective date of
such registration statement and (C) if such offering is an underwritten
offering, the termination in whole or in part of any "hold back" period obtained
by the underwriter or underwriters in such offering from the Company in
connection therewith (each such period, a "Holdback Period").
 
SECTION 4. Registration Procedures. In connection with the registration
obligations of the Company pursuant to and in accordance with Section 2 (and
subject to Section 2), the Company shall use commercially reasonable efforts to
effect such registration to permit the sale of such Registrable Shares in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible (but subject to
Section 2):
 
(a) prepare and file with the SEC a Registration Statement for the sale of the
Registrable Shares on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate in accordance with such
Investors' intended method or methods of distribution thereof, subject to the
Company's right to terminate or abandon a registration pursuant to Section 2(c),
use commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective as provided herein; provided, however,
that the Company shall permit the Investors and their counsel to review the
Registration Statement within a reasonable period of time prior to filing the
Registration Statement with the SEC and not file the Registration Statement in a
form to which such counsel reasonably objects;

4

--------------------------------------------------------------------------------



(b) prepare and file with the SEC such amendments (including post-effective
amendments) to such Registration Statement, and such supplements to the related
Prospectus, as may be required by the rules, regulations or instructions
applicable to the Securities Act during the applicable period in accordance with
the intended methods of disposition specified by the Investors of the
Registrable Shares covered by such Registration Statement, make generally
available earnings statements satisfying the provisions of Section 11(a) of the
Securities Act (provided that the Company shall be deemed to have complied with
this clause if it has complied with Rule 158 under the Securities Act), and
cause the related Prospectus as so supplemented to be filed pursuant to Rule 424
under the Securities Act; provided, however, that before filing any amendments
or supplements to the Registration Statement, the Company shall permit the
Investors of Registrable Shares covered by such Registration Statement and their
counsel to review such amendment or supplement within a reasonable period of
time prior to filing such amendment or supplement with the SEC and not file such
amendment or supplement in a form to which such counsel reasonably objects;
 
(c) notify the Investors of any Registrable Shares covered by such Registration
Statement promptly and (if requested) confirm such notice in writing, (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to such Registration Statement or any post-effective
amendment, when the same has become effective; provided, however, that the
Company will not request acceleration of effectiveness without prior notice to
the Investors' counsel, (ii) of any request by the SEC for amendments or
supplements to such Registration Statement or the related Prospectus or for
additional information regarding such Investors, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of such Registration
Statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable Shares
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose, and (v) of the happening of any event that requires the making
of any changes in such Registration Statement, Prospectus or documents
incorporated or deemed to be incorporated therein by reference so that they will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading;
 
(d) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;
 
(e) furnish to the Investors of any Registrable Shares covered by such
Registration Statement, and each managing underwriter, if any, without charge,
one conformed copy of such Registration Statement, as declared effective by the
SEC, and of each post-effective amendment thereto, in each case including
financial statements and schedules and all exhibits and reports incorporated or
deemed to be incorporated therein by reference; and deliver, without charge,
such number of copies of the preliminary prospectus, any amended preliminary
prospectus, each final Prospectus and any post-effective amendment or supplement
thereto, as such Investor may reasonably request in order to facilitate the
disposition of the Registrable Shares of such Investor covered by such
Registration Statement in conformity with the requirements of the Securities
Act;
 
(f) prior to any public offering of Registrable Shares covered by such
Registration Statement, use commercially reasonable efforts to register or
qualify such Registrable Shares for offer and sale under the securities or Blue
Sky laws of such jurisdictions as the Investors of such Registrable Shares shall
reasonably request in writing; provided, however, that the Company shall in no
event be required to qualify generally to do business as a foreign corporation
or as a dealer in any jurisdiction where it is not at the time so qualified or
to execute or file a general consent to service of process in any such
jurisdiction where it has not theretofore done so or to take any action that
would subject it to general service of process or taxation in any such
jurisdiction where it is not then subject;
 
(g) upon the occurrence of any event contemplated by clause (v) of 4(c), prepare
a supplement or post-effective amendment to such Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference and file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

5

--------------------------------------------------------------------------------



(h) use commercially reasonable efforts to cause all Registrable Shares covered
by such Registration Statement to be listed on each securities exchange or
automated interdealer quotation system, if any, on which similar securities
issued by the Company are then listed or quoted;
 
(i) on or before the effective date of such Registration Statement, provide the
transfer agent of the Company for the Registrable Shares with printed
certificates for the Registrable Shares covered by such Registration Statement,
which are in a form eligible for deposit with The Depository Trust Company; and
 
(j) if such offering is an Underwritten Offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Investors of a majority of the Registrable
Shares being sold in connection therewith (including those reasonably requested
by the managing underwriters) in order to expedite or facilitate the disposition
of such Registrable Shares, and in such connection, (i) use commercially
reasonable efforts to obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters and counsel to the
Investors of the Registrable Shares being sold), addressed to each selling
Investor of Registrable Shares covered by such Registration Statement and each
of the underwriters as to the matters customarily covered in opinions requested
in underwritten offerings and such other matters as may be reasonably requested
by such counsel and underwriters, (ii) use commercially reasonable efforts to
obtain "cold comfort" letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling holder of Registrable Shares covered by the Registration Statement
(unless such accountants shall be prohibited from so addressing such letters by
applicable standards of the accounting profession) and each of the underwriters,
such letters to be in customary form and covering matters of the type
customarily covered in "cold comfort" letters in connection with underwritten
offerings, and (iii) if requested and if an underwriting agreement is entered
into, provide indemnification provisions and procedures substantially to the
effect set forth in Section 7 hereof with respect to all parties to be
indemnified pursuant to such Section. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder.
 
The Company may require each Investor of Registrable Shares covered by a
Registration Statement to furnish such information regarding such Investor and
such Investor's intended method of disposition of such Registrable Shares as it
may from time to time reasonably request in writing. If any such information is
not furnished within a reasonable period of time after receipt of such request,
the Company may exclude such Investor's Registrable Shares from such
Registration Statement, provided, however, the Company shall hold in confidence
and not make any disclosure of information concerning the Investor provided to
the Company unless (a) disclosure of such information is necessary to comply
with federal or state securities laws, (b) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (c) the release of such information is ordered pursuant to a subpoena
or other order from a court or governmental body of competent jurisdiction or is
otherwise required by applicable law or legal process, (d) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement (to the knowledge of the Company), or
(e) the Investor consents to the form and content of any such disclosure. The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the
Investor prior to making such disclosure, and allow the Investor, at its
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

6

--------------------------------------------------------------------------------



Each Investor of Registrable Shares covered by a Registration Statement agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in clauses (ii), (iii), (iv) or (v) of Section 4(c), that
such Investor shall forthwith discontinue disposition of any Registrable Shares
covered by such Registration Statement or the related Prospectus until receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
4(g), or until such Investor is advised in writing (the "Advice") by the Company
that the use of the applicable Prospectus may be resumed, and has received
copies of any amended or supplemented Prospectus or any additional or
supplemental filings which are incorporated, or deemed to be incorporated, by
reference in such Prospectus (such period during which disposition is
discontinued being an "Interruption Period") and, if requested by the Company,
the Investor shall deliver to the Company (at the expense of the Company) all
copies then in its possession, other than permanent file copies then in such
holder's possession, of the Prospectus covering such Registrable Shares at the
time of receipt of such request.
 
Each Investor covered by a Registration Statement further agrees not to utilize
any material other than the applicable current preliminary prospectus or
Prospectus in connection with the offering of such Registrable Shares.
 
SECTION 5. Registration Expenses. Whether or not any Registration Statement is
filed or becomes effective, the Company shall pay all costs, fees and expenses
incident to the Company's performance of or compliance with this Agreement,
including (i) all registration and filing fees, including NASD filing fees, (ii)
all fees and expenses of compliance with securities or Blue Sky laws, including
reasonable fees and disbursements of counsel in connection therewith, (iii)
printing expenses (including expenses of printing certificates for Registrable
Shares and of printing prospectuses if the printing of prospectuses is requested
by the Investors or the managing underwriter, if any), (iv) messenger, telephone
and delivery expenses, (v) fees and disbursements of all independent certified
public accountants of the Company (including expenses of any "cold comfort"
letters required in connection with this Agreement) and all other persons
retained by the Company in connection with such Registration Statement, (vi)
fees and disbursements of underwriters customarily paid by the issuers or
sellers of securities and (vii) all other costs, fees and expenses incident to
the Company's performance or compliance with this Agreement. Notwithstanding the
foregoing, the fees and expenses of any persons retained by any Investor, and
any discounts, commissions or brokers' fees or fees of similar securities
industry professionals and any transfer taxes relating to the disposition of the
Registrable Shares by an Investor, will be payable by such Investor and the
Company will have no obligation to pay any such amounts.
 
SECTION 6. Underwriting Requirements.
 
(a) In the case of any Underwritten Offering, pursuant to a Piggyback
Registration, the Board of Directors of the Company shall select the institution
or institutions that shall manage or lead such offering. No Investor shall be
entitled to participate in an Underwritten Offering unless and until such
Investor has entered into an underwriting or other agreement (including a
"holdback agreement" to the effect set forth in Section 3) with such institution
or institutions for such offering in such form as the Company and such
institution or institutions shall determine.

7

--------------------------------------------------------------------------------



SECTION 7. Indemnification.
 
(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
Investor of Registrable Shares whose Registrable Shares are covered by a
Registration Statement or Prospectus, the officers, directors and agents and
employees of each of them, each Person who controls each such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgment, costs (including, without limitation,
costs of preparation and reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or based upon (i) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, or any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of securities, or (ii)
any untrue or alleged untrue statement of a material fact contained in a
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are based upon information furnished in writing to the Company by or on
behalf of such Investor expressly for use therein; provided, however, that the
Company shall not be liable to any such Investor to the extent that any such
Losses arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any preliminary prospectus if
(A) having previously been furnished by or on behalf of the Company with copies
of the Prospectus, such Investor failed to send or deliver a copy of the
Prospectus with or prior to the delivery of written confirmation of the sale of
Registrable Shares by such Investor to the person asserting the claim from which
such Losses arise and (B) the Prospectus would have corrected in all material
respects such untrue statement or alleged untrue statement or such omission or
alleged omission; and provided, further, however, that the Company shall not be
liable in any such case to the extent that any such Losses arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission in the Prospectus, if (x) such untrue statement or alleged
untrue statement, omission or alleged omission is corrected in all material
respects in an amendment or supplement to the Prospectus and (y) having
previously been furnished by or on behalf of the Company with copies of the
Prospectus as so amended or supplemented, such Investor thereafter fails to
deliver such Prospectus as so amended or supplemented, prior to or concurrently
with the sale of Registrable Shares.
 
(b) Indemnification by Holder of Registrable Shares. In connection with any
Registration Statement in which an Investor is participating, such Investor
shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with such Registration Statement or
the related Prospectus and agrees to indemnify, to the full extent permitted by
law, the Company, its directors, officers, agents or employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the directors, officers, agents or employees
of such controlling Persons, from and against all Losses arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in such
Registration Statement or the related Prospectus or any amendment or supplement
thereto, or any preliminary prospectus, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue or alleged untrue statement or omission or
alleged omission is based upon any information so furnished in writing by or on
behalf of such Investor to the Company expressly for use in such Registration
Statement or Prospectus, provided, however, that the indemnification obligations
of the Investor pursuant to this Section 7(b) shall be limited to a maximum
amount equal to the cash proceeds actually received by the Investor pursuant to
any public offering of securities in connection with such Registration
Statement.

8

--------------------------------------------------------------------------------



(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an "Indemnified Party"), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
"Indemnifying Party") of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
prejudiced by such delay or failure. The Indemnifying Party shall have the
right, exercisable by giving written notice to an Indemnified Party promptly
after the receipt of written notice from such Indemnified Party of such claim or
proceeding, to assume, at the Indemnifying Party's expense, the defense of any
such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (1) the Indemnifying
Party agrees to pay such fees and expenses; (2) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are inconsistent with those available to the Indemnifying
Party or that a conflict of interest is likely to exist among such Indemnified
Party and any other indemnified parties (in which case the Indemnifying Party
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party); and (ii) subject to clause (3) above, the Indemnifying Party
shall not, in connection with any one such claim or proceeding or separate but
substantially similar or related claims or proceedings in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the indemnified parties. Whether or not
such defense is assumed by the Indemnifying Party, such Indemnified Party shall
not be subject to any liability for any settlement made without its consent. The
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.
 
(d) Contribution. If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission or alleged
omission to state a material fact, has been taken by, or relates to information
supplied by, such Indemnifying Party or Indemnified Party, and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent any such action, statement or omission. The amount paid or payable by a
party as a result of any Losses shall be deemed to include any legal or other
fees or expenses incurred by such party in connection with any investigation or
proceeding. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(d), an Indemnifying Party that
is an Investor shall not be required to contribute any amount which is in excess
of the amount by which the total proceeds received by such Investor from the
sale of the Registrable Shares sold by such Investor (net of all underwriting
discounts and commissions) exceeds the amount of any damages that such
Indemnifying Party has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
 
SECTION 8. Transfer of Registration Rights. None of the rights of any Investor
under this Agreement shall be transferred or assigned to any person unless such
person agrees to become a party to, and bound by, all of the terms and
conditions of, this Agreement by duly executing and delivering to the Company an
Instrument of Adherence in the form attached as Exhibit B hereto. None of the
rights of any Investor under this Agreement shall be transferred or assigned to
any Person that acquires Registrable Shares in the event that and to the extent
that such Person is eligible to resell such Registrable Shares pursuant to Rule
144(k) of the Securities Act or may otherwise resell such Registrable Shares
pursuant to an exemption from the registration provisions of the Securities Act.

9

--------------------------------------------------------------------------------



SECTION 9. Miscellaneous.
 
(a) Termination. This Agreement and the obligations of the Company and the
Investors hereunder (other than Section 7) shall terminate on the first date on
which no Registrable Shares remain outstanding.
 
(b) No Inconsistent Agreements. The Company shall not on or after the date of
this Agreement enter into any agreement with respect to its securities which is
inconsistent with or limits or impairs the rights granted to the Investor in
this Agreement or otherwise conflicts with the provisions hereof.
 
(c) Adjustments Affecting Registrable Shares. The Company shall not take any
action, or permit any change to occur, with respect to the Registrable Shares
which would adversely affect the ability of the Investors to include such
Registrable Shares in a registration undertaken pursuant to this Agreement.
 
(d) Notices. Whenever notice is required to be given under this Agreement,
unless otherwise provided herein, such notice shall be given in accordance with
Section _ of the Consulting Agreement.
 
(e) Separability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforcibility shall not affect the remaining provisions hereof which shall
remain in full force and effect.
 
(f) Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, devisees, legatees, legal
representatives, successors and assigns.
 
(g) Entire Agreement. This Agreement represents the entire agreement between the
parties relating to the subject matter hereof. This Agreement alone fully and
completely expresses the agreement of the parties relating to the subject matter
hereof. There are no other courses of dealing, understandings, agreements,
representations or warranties, written or oral, except as set forth herein.
 
(h) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
Company has obtained the written consent of holders of at least a majority in
number of the Registrable Shares then outstanding.
 
(i) Publicity. No public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior consent of
the other parties, except to the extent that such party is advised by counsel
that such release or announcement is necessary or advisable under applicable law
or the rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall to the extent practicable
provide the other party with an opportunity to review and comment on such
release or announcement in advance of its issuance.
 
(j) Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with the execution of this Agreement shall be paid by the
party incurring such costs or expenses, except as otherwise set forth herein.

10

--------------------------------------------------------------------------------



(k) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(l) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall be
but a single instrument. The parties hereto, and their respective successors and
assigns, are hereby authorized to rely upon the signature of each person and
entity on this letter, which are delivered by facsimile, as constituting a duly
authorized, irrevocable, actual, current delivery of this letter with original
ink signatures of each such person and entity.
 
(m) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of Nevada,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.
 
(n) Calculation of Time Periods. Except as otherwise indicated, all periods of
time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be timely performed or given if performed or given on the next
succeeding Business Day.
 
(o) Further Assurances. Each party agrees to execute any and all documents and
to perform such other acts as may be necessary or expedient to further the
purposes of this Agreement and the transactions contemplated hereby.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above at. Los Angeles, California.
 

 
IMMS, INC.
         
By:
     
Name:
   
Title:

 
12

--------------------------------------------------------------------------------



EXHIBIT A


Name and Address

13

--------------------------------------------------------------------------------



EXHIBIT B


Instrument of Adherence


Reference is hereby made to that certain Registration Rights Agreement, dated as
of [____________], 2008, among IMMS, Inc., a Nevada corporation (the “Company”),
the Initial Investors and the Investor Permitted Transferees, as amended and in
effect from time to time (the “Registration Rights Agreement”). Capitalized
terms used herein without definition shall have the respective meanings ascribed
thereto in the Registration Rights Agreement.


The undersigned, in order to become the owner or holder of [___________] shares
of common stock, par value $0.001 per share (the “Common Stock”), of the
Company, hereby agrees that, from and after the date hereof, the undersigned has
become a party to the Registration Rights Agreement in the capacity of an
Investor Permitted Transferee, and is entitled to all of the benefits under, and
is subject to all of the obligations, restrictions and limitations set forth in,
the Registration Rights Agreement that are applicable to Investor Permitted
Transferees. This Instrument of Adherence shall take effect and shall become a
part of the Registration Rights Agreement immediately upon execution.


Executed under seal as of the date set forth below under the laws of
___________________.





 
Signature:
 
   
Name:
 
Title:

 
Accepted:


Company Name



By:
 

--------------------------------------------------------------------------------

 
Name:
 
Title:



Date:
 

--------------------------------------------------------------------------------



14

--------------------------------------------------------------------------------

